As filed with the Securities and Exchange Commission on May 7, 2014 Registration No. 333-194348 UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 3 TO F ORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CENTER BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction ofincorporation or organization) 6021 (Primary Standard IndustrialClassification Code Number) 52-1273725 I.R.S. EmployerIdentification Number) 2455 Morris Avenue,Union, New Jersey 07083-0007(908) 688-9500 (Address, including ZIP Code, and telephone number, including area code, of registrants principal executive offices) Anthony C. WeagleyPresident and Chief Executive OfficerCenter Bancorp, Inc.2455 Morris Avenue,Union, New Jersey 07083-0007(908) 688-9500 (Name, address, including ZIP Code, and telephone number, including area code, of agent for service) Copies to: Peter H. Ehrenberg, Esq.Lowenstein Sandler LLP65 Livingston AvenueRoseland, New Jersey 07068(973) 597-2350 Rona Korman, Esq.Senior Vice President, GeneralCounsel and Chief Risk OfficerCenter Bancorp, Inc.2455 Morris AvenueUnion, New Jersey 07083(908) 206-2979 Robert Schwartz, Esq.Windels Marx Lane &Mittendorf LLP120 Albany Street PlazaNew Brunswick, New Jersey 08901(732) 448-2548 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effectiveness of this registration statement. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. £ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer S Non-accelerated filer £ (Do not check if a smaller reporting company)Smaller reporting company £ If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) £ Exchange Act Rule 14d-1(d) (Cross-Border Third-Party Tender Offer) £ The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the SEC, acting pursuant to such Section 8(a), may determine. The information in this joint proxy statement and prospectus is not complete and may be changed. A registration statement relating to the shares of Center Bancorp, Inc. common stock to be issued in the merger has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This joint proxy statement and prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale in not permitted or would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. PRELIMINARYSUBJECT TO COMPLETIONDATED MAY 7, 2014 MERGER PROPOSEDYOUR VOTE IS VERY IMPORTANT Dear Shareholder: The board of directors of ConnectOne Bancorp, Inc. (ConnectOne) has approved the merger of ConnectOne with and into Center Bancorp, Inc. (Center). In the merger, the shareholders of ConnectOne will receive, for each outstanding share of ConnectOne common stock that they own at the effective time of the merger, 2.6 shares of Center common stock. The maximum number of shares of Center common stock issuable pursuant to the merger, including shares issuable upon exercise of options to be assumed in the merger, is 14,142,822 shares. Centers common stock is quoted on the Nasdaq Global Select Market under the symbol CNBC. On May 8, 2014, the closing sale price of Center common stock on the Nasdaq Global Select Market was $[ ] per share. The merger cannot be completed unless ConnectOnes shareholders approve it. You will be asked to vote on the merger at our annual meeting. The ConnectOne board of directors unanimously recommends that you vote to approve the merger. Each member of your board has agreed to vote his or her shares in favor of the merger. The date, time and place of the meeting are as follows: June 24, 2014 8:30 a.m. ConnectOnes Headquarters, 301 Sylvan Avenue, Englewood Cliffs, New Jersey 07632 Only shareholders of record as of May 9, 2014 are entitled to attend and vote at the meeting. Your vote is very important. Whether or not you plan to attend the meeting, please take the time to vote by completing and mailing the enclosed proxy card to us. If you sign, date and mail your proxy card without indicating how you want to vote, your proxy will be counted as a vote in favor of the merger. Very truly yours, FRANK SORRENTINO IIIChairman of the Board of Directors Neither the Securities and Exchange Commission, nor any bank regulatory agency, nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The shares of Center common stock to be issued in the merger are not savings accounts, deposits or other obligations of a bank or depository institution and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. Investing in Center common stock involves risks that are described in RISK FACTORS beginning on page 38. This joint proxy statement and prospectus is dated May [ ], 2014, and is first being mailed to ConnectOne shareholders on or about May 15, 2014. 301 Sylvan AvenueEnglewood Cliffs, New Jersey 07632 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be Held June 24, 2014 To The Shareholders of ConnectOne Bancorp, Inc.: The annual meeting of shareholders of ConnectOne Bancorp, Inc. (ConnectOne) will be held at ConnectOnes Headquarters, 301 Sylvan Avenue, Englewood Cliffs, New Jersey 07632 at 8:30 a.m. on June 24, 2014 for the following purposes: 1. To approve an Agreement and Plan of Merger, dated as of January 20, 2014, by and between ConnectOne and Center Bancorp, Inc. (Center), providing for:  the merger of ConnectOne with and into Center; and  the automatic conversion of all of the outstanding capital stock of ConnectOne into shares of Center common stock at an exchange ratio of 2.6:1. 2. To approve a proposal to adjourn the ConnectOne meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger. 3. To elect three directors, one of whom will serve as a ConnectOne director from the date of the meeting until the earlier of the closing of the merger or the expiration of his term and two of whom will serve as ConnectOne directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, will serve as directors of the combined company until the next annual meeting of the combined companys shareholders, as set forth in the attached joint proxy statement and prospectus. 4. To ratify the appointment of Crowe Horwath LLP as ConnectOnes independent registered public accounting firm for 2014. 5. To transact such other business as shall properly come before the annual meeting. Shareholders of record as of the close of business on May 9, 2014 are entitled to notice of and to vote at the meeting. Whether or not you contemplate attending the annual meeting, please execute the enclosed proxy and return it to us. You may revoke your proxy at any time prior to its exercise by delivering to us a later-dated proxy or by delivering a written notice of revocation to us prior to or at the annual meeting. This meeting involves a matter of major importance to all shareholders. You are urged to read and carefully consider the attached joint proxy statement and prospectus, as well as the annexes. The ConnectOne board of directors unanimously recommends that shareholders vote FOR approval of the merger. By order of the Board of Directors: FRANK SORRENTINO IIIChairman of the Board of Directors Englewood Cliffs, New JerseyMay [ ], 2014 YOUR VOTE IS IMPORTANT. PLEASE SIGN AND RETURN THE ENCLOSED PROXY IN THE ENVELOPE PROVIDED. Important notice regarding the availability of proxy materials for the annual meeting of shareholders to be held on June 24, 2014: This joint proxy statement and prospectus, the form of proxy and the annual report to shareholders for the year ended December 31, 2013 are available at http://www.cfpproxy.com. The information in this joint proxy statement and prospectus is not complete and may be changed. A registration statement relating to the shares of Center Bancorp, Inc. common stock to be issued in the merger has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This joint proxy statement and prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale in not permitted or would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. PRELIMINARYSUBJECT TO COMPLETION DATED MAY 7, 2014 MERGER PROPOSEDYOUR VOTE IS VERY IMPORTANT Dear Shareholder: You are invited to attend the annual meeting of Center Bancorp, Inc. (Center) shareholders on June24, 2014. At the meeting, you will be asked to approve an agreement and plan of merger providing for the merger of ConnectOne Bancorp, Inc. (ConnectOne) with and into Center. In the merger:  Center shareholders will retain ownership of their shares of Center common stock; and  the shareholders of ConnectOne will receive 2.6 shares of Center common stock for each share of ConnectOne common stock that they own immediately prior to the consummation of the merger. The maximum number of shares of Center common stock issuable pursuant to the merger, including shares issuable upon exercise of options to be assumed in the merger, is 14,142,822 shares. In addition to voting on the merger (including the authorization of the issuance of Center common stock in the merger), at the meeting you also will be asked to:  approve the adoption of an amended and restated certificate of incorporation that will increase our authorized shares of common stock from 25,000,000 to 50,000,000 and change our name, upon consummation of the merger, to ConnectOne Bancorp, Inc.;  approve a proposal to adjourn the Center meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger;  elect directors;  ratify the appointment of BDO USA, LLP as Centers independent registered public accounting firm for 2014;  approve, on an advisory basis, certain compensation payable as a result of the consummation of the proposed merger; and  approve, on an advisory basis, the non-merger related compensation of our executive officers. Your vote is very important. Whether or not you plan to attend the annual meeting, please take the time to vote by completing and mailing the enclosed proxy card to us. The annual meeting will be held on June 24, 2014, at 11:00 a.m., at the Park Avenue Club, 184 Park Avenue, Florham Park, New Jersey 07932. The attached joint proxy statement and prospectus gives you detailed information about the proposed merger and the other matters to be voted upon at the annual meeting. We suggest that you pay special attention to the section entitled RISK FACTORS beginning on page 38. I strongly support this strategic combination of Center and ConnectOne, and I join with the other members of our board of directors in recommending that you vote in favor of the merger and the other matters proposed for your adoption at the annual meeting. Anthony C. WeagleyPresident & Chief Executive Officer Neither the Securities and Exchange Commission, nor any bank regulatory agency, nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The shares of Center common stock to be issued in the merger are not savings accounts, deposits or other obligations of a bank or depository institution and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. This joint proxy statement and prospectus is dated May [ ], 2014, and is first being mailed to Center shareholders on or about May 15, 2014. Corporate Headquarters2455 Morris AvenueUnion, New Jersey 07083(908) 688-9500 NOTICE OF ANNUAL MEETING OF SHAREHOLDERSTO BE HELD June 24, 2014 To the Shareholders of Center Bancorp: The Annual Meeting of Shareholders of Center Bancorp, Inc. (Center) will be held at the Park Avenue Club, 184 Park Avenue, Florham Park, New Jersey 07932 on June 24, 2014, at 11:00 a.m., for the following purposes: 1. To approve an Agreement and Plan of Merger, dated as of January 20, 2014, by and between Center and ConnectOne Bancorp, Inc. (ConnectOne), providing for:  the merger of ConnectOne with and into Center; and  the automatic conversion of all of the outstanding shares of common stock of ConnectOne into shares of Center common stock at an exchange ratio of 2.6:1. 2. To approve the adoption of an amended and restated certificate of incorporation that, among other things, provides for the following, effective upon consummation of the merger:  an increase in the number of shares of common stock that Center is authorized to issue from 25,000,000 shares to 50,000,000 shares; and  the change of Centers name to ConnectOne Bancorp, Inc., 3. To approve a proposal to adjourn the Center meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger. 4. To elect nine directors, three of whom will serve as Center directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and six of whom will serve as Center directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, will serve as directors of the combined company until the expiration of their terms, as set forth in the attached joint proxy statement and prospectus. 5. To ratify the appointment of BDO USA, LLP as Centers independent registered public accounting firm for 2014. 6. To approve, on an advisory basis, certain compensation payable as a result of the consummation of the proposed merger. 7. To approve, on an advisory basis, the executive compensation of Centers named executive officers as described in this joint proxy statement and prospectus. 8. To transact such other business as shall properly come before the annual meeting. Only shareholders of record on May 9, 2014 are entitled to receive notice of, and to vote at, the annual meeting. Information regarding the merger and other matters to be considered at the annual meeting is contained in the accompanying joint proxy statement and prospectus and its annexes. Whether or not you plan to attend the annual meeting, please complete, sign and date the enclosed proxy card and return it promptly in the enclosed envelope. It is important that your interests be represented at the meeting. By order of the Board of Directors Anthony C. WeagleyPresident and Chief Executive Officer Union, New JerseyMay [ ], 2014 YOUR VOTE IS IMPORTANT. PLEASE SIGN AND RETURN THE ENCLOSED PROXY IN THE ENVELOPE PROVIDED. Important notice regarding the availability of proxy materials for the annual meeting of shareholders to be held on June 24, 2014: This joint proxy statement and prospectus, the form of proxy and the annual report to shareholders for the year ended December 31, 2013 are available at: http://www.proxyvote.com. REFERENCES TO ADDITIONAL INFORMATION This joint proxy statement and prospectus provides you with detailed information about the merger agreement and the merger and the other matters that will be considered at each of the annual meetings. The boards of directors of Center Bancorp, Inc., which we sometimes refer to as Center, and ConnectOne Bancorp, Inc., which we sometimes refer to as ConnectOne, encourage you to read this entire document carefully. This joint proxy statement and prospectus incorporates by reference important business and financial information about Center and ConnectOne that is not included in or delivered with this document. You can obtain free copies of this information by writing or calling: With respect to Center With respect to ConnectOne Joseph D. GangemiCorporate Secretary andInvestor Relations OfficerCenter Bancorp, Inc.2455 Morris AvenueUnion, New Jersey 07083Telephone: 908-206-2863Email: jgangemi@ucnb.com Laura CriscioneExecutive Vice PresidentConnectOne Bancorp, Inc.301 Sylvan AvenueEnglewood Cliffs, New Jersey 07632Telephone: 201-816-8900Email: lcriscione@cnob.com In order to obtain timely delivery of these documents, you should request the above-mentioned information by June 17, 2014. If you have any questions regarding Center or ConnectOne, please contact our joint proxy soliciting firm, D.F. King & Co., Inc. Center shareholders should call D.F. King at (800) 488-8075. Banks and brokers with questions regarding Center should call D.F. King at (212) 269-5550. ConnectOne shareholders should call D.F. King at (800) 967-7921. Banks and brokers with questions regarding ConnectOne should call D.F. King at (212) 269-5550. You should rely only on the information contained in, or incorporated by reference into, this document. No one has been authorized to provide you with information that is different from that contained in, or incorporated by reference into, this document. This document is dated May [ ], 2014, and you should assume that the information in this document is accurate only as of such date. You should assume that the information incorporated by reference into this document is accurate as of the date of the document from which such information was reported. Neither the mailing of this joint proxy statement and prospectus to Center shareholders or ConnectOne shareholders nor the issuance by Center of shares of Center common stock in connection with the merger will create any implication to the contrary. This document does not constitute an offer to sell, or a solicitation of an offer to buy, any securities, or the solicitation of a proxy, in any jurisdiction to or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Except where the context otherwise indicates, information contained in this document regarding Center has been provided solely by Center and information contained in this document regarding ConnectOne has been provided solely by ConnectOne. See WHERE YOU CAN FIND MORE INFORMATION for more details. i TABLE OF CONTENTS REFERENCES TO ADDITIONAL INFORMATION i QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE ANNUAL MEETINGS 1 SUMMARY 8 MARKET PRICE AND DIVIDEND INFORMATION 20 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF CENTER 22 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF CONNECTONE 25 SELECTED UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL DATA 28 UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL STATEMENTS 30 COMPARATIVE PER SHARE DATA 37 RISK FACTORS 38 FORWARD-LOOKING INFORMATION 44 THE MEETINGS: 45 When and Where the Annual Meetings will be Held 45 What will be Voted on at the Shareholders Meetings 45 Shareholders Entitled to Vote 46 Number of Shares that Must be Represented for a Vote to be Taken 46 Vote Required; Voting Agreements 46 Voting Your Shares 47 Changing Your Vote 49 Solicitation of Proxies and Costs 50 Principal Shareholders 50 CENTER AND CONNECTONE PROPOSAL 1 52 THE MERGER 52 Introduction 52 Background of the Merger 53 ConnectOnes Reasons for the Merger 57 Recommendation of the ConnectOne Board of Directors 58 Opinion of Raymond James & Associates, Inc. to ConnectOnes Board 58 Centers Reasons for the Merger 63 Recommendation of the Center Board of Directors 65 Opinion of KBW to Centers Board of Directors 65 Terms of the Merger 76 Effect of the Merger 76 What ConnectOne Shareholders Will Receive in the Merger 77 Stock Options 77 Restricted Shares and Performance Units 78 Center Common Stock 78 Effective Date 78 Representations and Warranties 78 Conduct of Business Pending the Merger 79 Conditions to the Merger 82 Amendment; Waiver 83 Termination 83 Termination Fees 86 Financial Forecasts 87 Nasdaq Listing 88 Expenses 88 Exchange of Stock Certificates 88 Regulatory Approvals 89 Legal Proceedings 89 Interests of Management and Others in the Merger 90 ii Accounting Treatment 95 Material United States Federal Income Tax Consequences 95 Resale of Center Common Stock 97 No Appraisal Rights 98 Voting Agreements 98 Amended and Restated By-Laws 99 CENTER PROPOSAL 2ADOPTION OF AN AMENDED AND RESTATED CERTIFICATE OF INCORPORATION 101 INFORMATION ABOUT CENTER 103 INFORMATION ABOUT CONNECTONE 103 DESCRIPTION OF CENTERS CAPITAL STOCK 104 COMPARISON OF SHAREHOLDERS RIGHTS 109 OTHER PROPOSALS TO BE CONSIDERED AT THE CENTER ANNUAL MEETING 111 Center Proposal 3Adjournment 111 Center Proposal 4Election of Directors 111 Center Proposal 5Ratification of BDO USA, LLP as Centers Independent Registered Public Accounting Firm for 2014 139 Center Proposal 6Approval, on an Advisory Basis, of Compensation of Centers and ConnectOnes Named Executive Officers Triggered by the Merger 140 Center Proposal 7Approval, on an Advisory Basis, of the Compensation of Centers Named Executive Officers 142 OTHER PROPOSALS TO BE CONSIDERED AT THE CONNECTONE ANNUAL MEETING 144 ConnectOne Proposal 2Adjournment 144 ConnectOne Proposal 3Election of Directors 144 ConnectOne Proposal 4Ratification of Crowe Horwath LLP as ConnectOnes Independent Registered Public Accounting Firm for 2014 156 SHAREHOLDER PROPOSALS 157 LEGAL MATTERS 159 EXPERTS 159 OTHER BUSINESS 159 WHERE YOU CAN FIND MORE INFORMATION 159 ANNEXES AAgreement and Plan of Merger A-1 BOpinion of Raymond James & Associates, Inc. B-1 COpinion of Keefe, Bruyette & Woods, Inc. C-1 DVoting and Sell Down Agreement D-1 EConsulting Agreement E-1 FRegistration Rights Agreement F-1 GForm of Voting Agreement Signed by the Directors and the CFO of ConnectOne G-1 HForm of Voting Agreement Signed by the Directors and the CFO of Center H-1 IAmended and Restated By-Laws I-1 JAmended and Restated Certificate of Incorporation J-1 iii QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE ANNUAL MEETINGS Q: WHAT IS THE PURPOSE OF THIS DOCUMENT? A: This document serves as both a proxy statement of ConnectOne and as a proxy statement and prospectus of Center. As a joint proxy statement, it is being provided to:  ConnectOnes shareholders by the ConnectOne board of directors in connection with that boards solicitation of proxies for the ConnectOne annual meeting, at which the ConnectOne shareholders will be asked to:  approve the merger agreement and the merger between ConnectOne and Center (we refer to this as the ConnectOne merger proposal);  approve a proposal to adjourn the meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger (we refer to this as the ConnectOne adjournment proposal);  elect three directors, one of whom will serve as a ConnectOne director from the date of the meeting until the earlier of the closing of the merger or the expiration of his term and two of whom will serve as ConnectOne directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, will serve as directors of the combined company until the next annual meeting of the combined companys shareholders, as set forth in this joint proxy statement and prospectus (we refer to this as the ConnectOne director proposal); and  ratify the appointment of Crowe Horwath LLP as ConnectOnes independent registered public accounting firm for 2014 (we refer to this as the ConnectOne auditor proposal);  Centers shareholders by the Center board of directors in connection with that boards solicitation of proxies for the Center annual meeting at which the Center shareholders will be asked to:  approve the merger agreement and the merger between ConnectOne and Center (we refer to this as the Center merger proposal);  approve the adoption of an amended and restated certificate of incorporation (we refer to this as the Center restated certificate proposal) that, among other things, provides for the following, effective upon consummation of the merger:  an increase in the number of shares of common stock that Center is authorized to issue from 25,000,000 shares to 50,000,000 shares; and  the change of Centers name to ConnectOne Bancorp, Inc.;  approve a proposal to adjourn the Center meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger (we refer to this as the Center adjournment proposal);  elect nine directors, three of whom will serve as Center directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and six of whom will serve as Center directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, will serve as directors of the combined company until the expiration of their terms, as set forth in the attached joint proxy statement and prospectus (we refer to this as the Center director proposal);  ratify the appointment of BDO USA, LLP as Centers independent registered public accounting firm for 2014 (we refer to this as the Center auditor proposal);  approve, on an advisory basis, compensation to certain Center and ConnectOne executive officers triggered by the merger (we refer to this as the Center say on merger compensation proposal); and 1  approve, on an advisory basis, the executive compensation of Centers named executive officers described in this joint proxy statement and prospectus (we refer to this as the Center say on pay proposal). As a prospectus, this document is being provided to ConnectOnes shareholders because Center is offering to exchange shares of its common stock for shares of ConnectOne common stock upon completion of the merger. Q: WHY ARE CONNECTONE AND CENTER PROPOSING TO MERGE? A: The boards of directors of ConnectOne and Center are proposing to merge ConnectOne into Center because they believe that combining the strengths of these two financial institutions is in the best interests of both companies, their respective shareholders and their respective customers. Please see THE MERGERConnectOnes Reasons for the Merger and THE MERGERRecommendation of the ConnectOne Board of Directors at pages 56 to 57 for the various factors considered by the ConnectOne board of directors in recommending that ConnectOnes shareholders vote FOR the ConnectOne merger proposal. Please see THE MERGERCenters Reasons for the Merger and THE MERGERRecommendation of the Center Board of Directors at pages 62 to 64 for the various factors considered by the Center board of directors in recommending that Centers shareholders vote FOR the Center merger proposal and the Center restated certificate proposal. Q: WHAT WOULD HAPPEN IF THE CENTER SHAREHOLDERS APPROVED THE CENTER MERGER PROPOSAL BUT DID NOT APPROVE THE CENTER RESTATED CERTIFICATE PROPOSAL? A: It is a condition to both parties obligations to proceed with the merger that Centers shareholders approve the restated certificate proposal. In the absence of that approval, Center will not have a sufficient number of authorized shares of common stock to consummate the merger. Q: WHAT WILL HAPPEN TO CENTERS AND CONNECTONES BANK SUBSIDIARIES? A: Immediately after ConnectOne merges into Center, the two bank subsidiaries will also merge, with Centers bank subsidiary, Union Center National Bank, merging into ConnectOnes bank subsidiary, ConnectOne Bank. The combined bank will operate Union Center National Banks existing branches as well as ConnectOnes existing branches, all under the ConnectOne name. Q: WHAT WILL BE THE NAME OF THE COMBINED COMPANY? A: Upon completion of the merger and the filing of Centers amended and restated certificate of incorporation, Centers name will be changed to ConnectOne Bancorp, Inc. and, as noted above, its bank subsidiary will be named ConnectOne Bank. We believe that the ConnectOne name reflects our combined goal of connecting our banking institutions, our customers and the communities that we serve. Q: WHAT WILL A CONNECTONE SHAREHOLDER RECEIVE IN THE MERGER? A: Upon completion of the merger, the shareholders of ConnectOne will receive, for each outstanding share of ConnectOne common stock that they own at the effective time of the merger, 2.6 shares of Center common stock. Center will not issue any fractional shares. In lieu of a fractional share, Center will pay cash for any fractional interests. Q: WHAT WILL A CENTER SHAREHOLDER RECEIVE IN THE MERGER? A: If the merger is completed, Center shareholders will not receive any merger consideration, but will be shareholders of a substantially larger financial institution than Center as it exists today. Center shareholders will continue to hold the shares of Center common stock that they currently hold. Following the merger, shares of Center common stock will continue to be traded on the 2 NASDAQ Global Select Market, or NASDAQ, but, because the name of the surviving corporation will be ConnectOne Bancorp, Inc., the combined entity will change its symbol to CNOB, the symbol currently used by ConnectOne. Q: WILL THE VALUE OF THE MERGER CONSIDERATION CHANGE BETWEEN THE DATE OF THIS JOINT PROXY STATEMENT AND PROSPECTUS AND THE TIME WHEN THE MERGER IS COMPLETED? A: Although the number of shares of Center common stock that ConnectOne shareholders will receive is fixed, the value of the merger consideration will fluctuate between the date of this joint proxy statement and prospectus and the completion of the merger based upon the market value for Center common stock. Any fluctuation in the market price of Center common stock after the date of this joint proxy statement and prospectus will change the value of the shares of Center common stock that ConnectOne shareholders will receive. Q: WHAT ARE THE TAX CONSEQUENCES OF THE MERGER TO CONNECTONES SHAREHOLDERS? A: The obligation of Center and ConnectOne to complete the merger is conditioned upon the receipt of a legal opinion from Lowenstein Sandler LLP, counsel to Center, to the effect that the merger will qualify as a reorganization within the meaning of Section 368(a) of the Internal Revenue Code. If the merger qualifies as a reorganization for United States federal income tax purposes, ConnectOne shareholders generally will not recognize any gain or loss, except with respect to the cash received instead of a fractional share of Center common stock. For a more detailed discussion of the material United States federal income tax consequences of the merger, see THE MERGERMaterial United States Federal Income Tax Consequences beginning on page 94. The consequences of the merger to any particular shareholder will depend on that shareholders particular facts and circumstances. Accordingly, you are urged to consult your tax advisor to determine your tax consequences from the merger. Q: DO I HAVE RIGHTS TO DISSENT FROM THE MERGER? A: No. Q: ARE THERE ANY REGULATORY OR OTHER CONDITIONS TO THE MERGER OCCURRING? A: Yes. The merger of ConnectOne into Center, and the merger of Union Center National Bank into ConnectOne Bank, must be approved by the Federal Deposit Insurance Corporation (the FDIC) and the New Jersey Department of Banking and Insurance, and a waiver must be obtained from the Board of Governors of the Federal Reserve System. Applications were filed with the FDIC and the New Jersey Department of Banking and Insurance on March 12, 2014 and a draft waiver request was submitted to the Federal Reserve on March13, 2014, and approvals are pending. In addition, the merger must be approved by the holders of at least two thirds of the outstanding shares of Center common stock and by holders of a majority of the outstanding shares of ConnectOne common stock. As a result of these voting requirements, the failure to vote your shares has the same effect as a vote against the merger. Completion of the merger is also subject to certain other conditions. See THE MERGERConditions to the Merger, beginning at page 81. Q: WHAT DO THE RESPECTIVE BOARDS OF DIRECTORS RECOMMEND? A: The ConnectOne board of directors has unanimously approved the merger and the merger agreement and believes that the proposed merger is in the best interests of ConnectOne and its 3 shareholders. Accordingly, the ConnectOne board of directors unanimously recommends that ConnectOne shareholders vote FOR the ConnectOne merger proposal. The ConnectOne board also recommends that ConnectOne shareholders vote FOR the ConnectOne adjournment proposal, the ConnectOne director proposal and the ConnectOne auditor proposal, in each case as described in this joint proxy statement and prospectus. Similarly, the Center board of directors has unanimously approved the merger and the merger agreement, as well as the adoption of the amended and restated certificate of incorporation, and believes that such actions are in the best interests of Center and its shareholders. Accordingly, the Center board of directors unanimously recommends that Center shareholders vote FOR approval of the Center merger proposal and the Center restated certificate proposal. The Center board also recommends that Center shareholders vote FOR approval of the other proposals to be considered at the Center annual meeting (the Center adjournment proposal, the Center director proposal, the Center auditor proposal, the Center say on merger compensation proposal and the Center say on pay proposal), in each case as described in this joint proxy statement and prospectus. Q: ARE THERE RISKS ASSOCIATED WITH CENTERS COMMON STOCK OR THE MERGER? A: Yes. For a description of some of the risks, see RISK FACTORS, beginning at page 38. Q: WHAT DO I NEED TO DO NOW? A: After you have carefully read this joint proxy statement and prospectus, you should indicate on your proxy card how you want your shares to be voted, then sign, date and mail the proxy card in the enclosed postage-paid envelope, or follow the enclosed instruction if you wish to vote by telephone or via the internet, as soon as possible so that your shares may be represented and voted at the applicable shareholders meeting. Regardless of how you vote, you should indicate how you want your shares voted on each of the proposals to be considered at your shareholders meeting. In addition, you may attend your shareholders meeting in person and vote, whether or not you have signed and mailed your proxy card. If you are a ConnectOne shareholder and you sign, date and mail your proxy card without indicating how you wish to vote, your proxy will be counted as a vote:  FOR approval of the ConnectOne merger proposal; in other words, FOR the merger and the merger agreement;  FOR approval of the ConnectOne adjournment proposal; in other words, FOR the proposal to adjourn the ConnectOne shareholders meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger;  FOR approval of the ConnectOne director proposal; in other words, FOR the election of Board nominee Frank Cavuoto to serve as a ConnectOne director until the earlier of the closing of the merger or the expiration of his term and FOR the election of Board nominees Frank Huttle III and Joseph Parisi, Jr. to serve as ConnectOne directors until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, to serve as directors of the combined company until the next annual meeting of the combined companys shareholders; and  FOR approval of the ConnectOne auditor proposal; in other words, FOR ratification of the appointment of Crowe Horwath LLP as ConnectOnes independent registered public accounting firm for 2014. If you are a Center shareholder and you sign, date and mail your proxy card without indicating how you wish to vote, your proxy will be counted as a vote  FOR approval of the Center merger proposal; in other words, FOR the merger and the merger agreement;  FOR approval of the Center restated certificate proposal; in other words, FOR approval of Centers amended and restated certification of incorporation that, among other things, 4 increases the number of authorized shares of Center common stock from 25,000,000 to 50,000,000 and changes Centers name to ConnectOne Bancorp, Inc.;  FOR approval of the Center adjournment proposal; in other words, FOR the proposal to adjourn the Center shareholders meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger;  FOR approval of the Center director proposal; in other words, FOR the election of Board nominees Alexander Bol, Lawrence B. Seidman and Anthony C. Weagley to serve as Center directors until the earlier of the closing of the merger or the expiration of their terms and for Board nominees Frederick Fish, Howard Kent, Nicholas Minoia, Harold Schechter, William Thompson and Raymond Vanaria to serve as Center directors until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, as directors of the combined company until the expiration of their terms;  FOR approval of the Center auditor proposal; in other words, FOR ratification of the appointment of BDO USA, LLP as Centers independent auditors;  FOR nonbinding advisory approval of the Center say on merger compensation proposal; in other words, FOR the payments to certain Center and ConnectOne executive officers triggered by the merger, as described in this joint proxy statement and prospectus; and  FOR nonbinding advisory approval of the Center say on pay proposal; in other words, FOR the compensation paid to Centers named executive officers with respect to the year ended December 31, 2013, as described in this joint proxy statement and prospectus. Q: WHY IS MY VOTE IMPORTANT? A: If you do not vote, it will be more difficult for Center or ConnectOne to obtain the necessary quorum to hold its annual meeting. In addition, your failure to submit a proxy or vote in person, failure to instruct your bank or broker how to vote, or abstention will have the same effect as a vote AGAINST approval of the merger agreement. The merger agreement must be approved by the affirmative vote of at least two-thirds of the outstanding shares of Center common stock entitled to vote on the merger agreement and by the affirmative vote of a majority of the outstanding shares of ConnectOne common stock entitled to vote on the merger agreement. The Center board of directors recommends that Center shareholders vote FOR the Center merger proposal and the Center restated certificate proposal and the ConnectOne board of directors recommends that ConnectOne shareholders vote FOR the ConnectOne merger proposal. Q: HOW DO I VOTE BY PROXY? A: You should have received either a proxy card or a voting instruction card with this joint proxy statement and prospectus. If you hold your shares directly, you should have received a proxy card. If you are not the named holder of your shares ( i.e. , you hold your shares through a broker or other nominee), you should have received a voting instruction card. You can vote your shares by completing your proxy card or voting instruction card and returning your proxy card in the enclosed self-addressed envelope or by returning your voting instruction card to your broker, as applicable, in the envelope provided with this joint proxy statement and prospectus. Please see your proxy card or voting instruction card, as applicable, for more information on how to vote. Q: IF MY SHARES OF COMMON STOCK ARE HELD IN STREET NAME BY MY BANK OR BROKER, WILL MY BANK OR BROKER AUTOMATICALLY VOTE MY SHARES FOR ME ON THE MERGER? A: No. Your bank or broker cannot vote your shares on the merger and on several other matters without instructions from you. You should instruct your bank or broker how to vote your shares in accordance with the instructions provided to you. Please check the voting form used by your bank or broker. 5 Q: MAY I ATTEND MY SHAREHOLDER MEETING IN PERSON? A. Yes. All shareholders of Center and ConnectOne, including shareholders of record and shareholders who hold their shares through banks, brokers, nominees or any other holder of record, are invited to attend their respective meetings. If you plan to attend your meeting, you must hold your shares in your own name or have a letter from the record holder of your shares confirming your ownership. In addition, you must bring a form of personal photo identification with you to be admitted. Center and ConnectOne reserve the right to refuse admittance to anyone without proper proof of share ownership or without proper photo identification. The use of cameras, sound recording equipment, communications devices or any similar equipment during the meetings is prohibited without Centers or ConnectOnes express written consent, as applicable. Holders of record of Center and ConnectOne common stock can vote in person at their respective meetings. If you are not a shareholder of record, you must obtain a form referred to as a legal proxy from the record holder of your shares, such as a broker, bank or other nominee, to be able to vote in person at the meetings. Q: MAY I CHANGE MY VOTE AFTER I HAVE MAILED MY SIGNED PROXY CARD? A: Yes. Even if you sign and return the proxy card or voting instruction card in the form accompanying this joint proxy statement and prospectus, you retain the power to revoke your proxy or change your vote. You can revoke your proxy or change your vote at any time before it is exercised at the Center or ConnectOne shareholders meetings. If you hold your shares directly, you may revoke your proxy by giving written notice to the Secretary of Center (if you are a Center shareholder) or to the Secretary of ConnectOne (if you are a ConnectOne shareholder), specifying such revocation. You may also change your vote by timely delivering a valid, later-dated proxy card to Center (if you are a Center shareholder) or to ConnectOne (if you are a ConnectOne shareholder) or by voting in person at the applicable annual meeting. If you do not hold your shares in your name, you may change your vote by complying with the instructions set forth in your voting instruction card. However, please note that if you would like to vote at the Center or ConnectOne annual meetings and you are not the shareholder of record, you must request, complete and deliver a proxy from your broker or other nominee. Attendance at either shareholders meeting will not by itself constitute a revocation of a proxy. Q: HOW MANY SHARES OF CENTER COMMON STOCK ARE ISSUABLE PURSUANT TO THE MERGER? A: If:  all of the outstanding ConnectOne stock options are exercised prior to the completion of the merger; and  no adjustment is made in the exchange ratio because of a stock split, stock dividend or similar event affecting the stock price of Center common stock, then, as result of the fixed exchange ratio set forth in the merger agreement, the maximum number of shares of Center common stock issuable pursuant to the merger agreement is 14,142,097 shares. Q: IS THERE OTHER INFORMATION I SHOULD CONSIDER? A: Yes. Much of the business and financial information about Center and ConnectOne that may be important to you is not included in this document. Instead, that information is incorporated by reference to documents separately filed by Center and ConnectOne with the Securities and Exchange Commission. This means that Center and ConnectOne may satisfy their respective disclosure obligations under this joint proxy statement and prospectus by referring you to one or more documents separately filed by it with the SEC. See WHERE YOU CAN FIND MORE INFORMATION beginning at page 158, for a list of documents that Center and ConnectOne have incorporated by reference into this joint proxy statement and prospectus and for instructions on how to obtain copies of those documents. The documents are available to you without charge. 6 Q: WHAT IF THERE IS A CONFLICT BETWEEN DOCUMENTS? A: You should rely on the later filed document. Information in this joint proxy statement and prospectus may update information contained in one or more of the Center or ConnectOne documents incorporated by reference. Similarly, information in documents that Center or ConnectOne may file after the date of this joint proxy statement and prospectus may update information contained in this joint proxy statement and prospectus or information contained in previously filed documents. Q: WHEN DO YOU EXPECT TO MERGE? A: We are working toward completing the merger as quickly as possible. We cannot close the merger until (a) after we receive all necessary bank regulatory approvals and the 15 to 30 day period following FDIC approval during which the Justice Department may file objections to the merger relating to competitive factors has passed, (b) after the shareholders of ConnectOne and Center have approved the merger agreement at the respective shareholders meetings and (c) after Centers shareholders have approved the Center restated certificate proposal at the Center shareholders meeting. We expect to complete the merger during the second or third calendar quarter of 2014. Q: WHOM SHOULD I CALL WITH QUESTIONS OR TO OBTAIN ADDITIONAL COPIES OF THIS JOINT PROXY STATEMENT AND PROSPECTUS? A: If you are a ConnectOne shareholder and you have questions about the ConnectOne annual meeting or if you need additional copies of this joint proxy statement and prospectus, you should contact: Laura CriscioneExecutive Vice PresidentConnectOne Bancorp, Inc.301 Sylvan AvenueEnglewood Cliffs, New Jersey 07632Telephone: 201-816-8900Email: lcriscione@cnob.com or D.F. King & Co., Inc.48 Wall StreetNew York, NY 10005Shareholders please call: 800-967-7921Banks and brokers please call: 212-269-5550Email: proxy@dfking.com If you are a Center shareholder and you have questions about the Center annual meeting or if you need additional copies of this joint proxy statement and prospectus, you should contact: Joseph D. GangemiCorporate Secretary andInvestor Relations OfficerCenter Bancorp, Inc.2455 Morris AvenueUnion, New Jersey 07083Telephone: 908-206-2863Email: jgangemi@ucnb.com or D.F. King & Co., Inc.48 Wall StreetNew York, NY 10005Shareholders please call: 800-488-8075Banks and brokers please call: 212-269-5550Email: proxy@dfking.com 7 SUMMARY This summary highlights selected information from this joint proxy statement and prospectus. Because this is a summary, it does not contain all of the information that may be important to you. You should carefully read this entire document and the other documents we refer to in this document before you decide how to vote. These references will give you a more complete description of the merger agreement and the merger and the other matters to be considered at the annual meetings. We have included page references in this summary to direct you to more complete descriptions of the topics provided elsewhere in this joint proxy statement and prospectus. The Companies (See page 102) ConnectOne Bancorp, Inc.301 Sylvan AvenueEnglewood Cliffs, New Jersey 07632Telephone: 201-816-8900 ConnectOne Bancorp, Inc., which is sometimes referred to in this joint proxy statement and prospectus as ConnectOne, is a one-bank holding company incorporated under the laws of New Jersey in 2008 to serve as the holding company for ConnectOne Bank. ConnectOne is a registered bank holding company under the Bank Holding Company Act of 1956, as amended. Its bank subsidiary, ConnectOne Bank, is a banking corporation organized under the banking laws of the State of New Jersey. ConnectOne Bank operates as a locally headquartered, community-oriented bank serving customers throughout New Jersey from eight branch offices in Bergen, Hudson, and Monmouth Counties, New Jersey. ConnectOne Bank offers a broad range of deposit and loan products and services to the general public and, in particular, to small and mid-sized businesses, local professionals and individuals residing, working and shopping in ConnectOnes trade area. As of December 31, 2013, ConnectOne had consolidated total assets, total loans, total deposits and total stockholders equity of $1.2 billion, $1.1 billion, $966 million and $130 million, respectively. Center Bancorp, Inc.2455 Morris AvenueUnion, New Jersey 07083Telephone: 908-688-9500 Center Bancorp, Inc., which is sometimes referred to in this joint proxy statement and prospectus as Center Bancorp or Center, is a New Jersey business corporation and a registered bank holding company. Center was organized in 1982. Its bank subsidiary, Union Center National Bank, was formed in 1923. Union Center National Bank now ranks as the third largest national bank headquartered in New Jersey and the largest commercial bank headquartered in Union County. It maintains 16 banking offices located in the New Jersey counties of Union, Morris and Bergen. Union Center National Bank focuses its lending activities on commercial lending to small and medium-sized businesses, real estate developers and high net worth individuals. As of December 31, 2013, Center Bancorp had consolidated total assets, total loans, total deposits and total stockholders equity of $1.7 billion, $961 million, $1.3 billion and $169 million, respectively. Recent Developments Center Center reported net income available to common shareholders of $4.4 million, or $0.27 per diluted share, for the first quarter of 2014, compared with net income available to common shareholders of $4.9 million, or $0.30 per diluted share, for the prior year period. First quarter 2014 results include $0.7 million in after-tax merger expenses related to the Merger. At March 31, 2014, Centers total assets were $1.68 billion, a $3.1 million increase from December 31, 2013. The increase in total assets was primarily due to a $26.6 million increase, to $987.5 million, in loans receivable, and a $23.7 million increase, to $106.3 million, in cash and cash 8 equivalents offset in part by a $36.7 million decrease in investment securities, and a $10.5 million decrease in other assets. The $2.1 million decrease in deposits was offset in part by a $5.2 million increase in retained earnings. Nonperforming assets, which includes nonperforming loans and other real estate owned, totaled $3.9 million at March 31, 2014, up from $3.4 million at December 31, 2013 but down from $4.2 million at March 31, 2013. Nonperforming assets as a percent of total assets increased to 0.23% at March 31, 2014 from 0.20% at December 31, 2013 but decreased from 0.26% at March 31, 2013. The allowance for loan losses was $10.6 million, representing 1.08% of loans receivable and 291.6% of nonperforming loans at March 31, 2014. At December 31, 2013, the allowance was $10.3 million representing 1.08% of loans receivable and 329.4% of nonperforming loans, and at March 31, 2013 the allowance was $10.2 million representing 1.16% of loans receivable and 390.7% of nonperforming loans. The provision for loan losses was $0.6 million for the first quarter of 2014, $0.4 million for the fourth quarter of 2013, and none for the first quarter 2013. Stockholders equity totaled $173.8 million as of March 31, 2014, an increase of $5.2 million from $168.6 million as of December 31, 2013, primarily due to the retention of earnings. ConnectOne ConnectOne Bancorp reported net income of $2.6 million, or $0.50 per diluted share, for the first quarter of 2014, compared with net income of $2.3 million, or $0.56 per diluted share, for the prior year period. First quarter 2014 results include $0.7 million in after-tax merger expenses related to the Merger. At March 31, 2014, ConnectOnes total assets were $1.35 billion, a $104.5 million increase from December 31, 2013. The increase in total assets was primarily due to a $93.5 million increase, to $1.25 billion, in loans receivable, and an $11.0 million increase, to $45.3 million, in cash and cash equivalents. The growth in assets was funded by a $61.9 million increase in deposits, a $39.7 million increase in Federal Home Loan Bank borrowings, and a $2.6 million increase in retained earnings. Nonperforming assets, which includes nonaccrual loans and other real estate owned, totaled $9.7 million at March 31, 2014, down from $10.5 million at December 31, 2013 and up from $7.9 million at March 31, 2013. Nonperforming assets as a percent of total assets declined to 0.72% at March 31, 2014 from 0.84% at December 31, 2013 and from 0.79% at March 31, 2013. The allowance for loan losses was $17.0 million representing 1.37% of loans receivable and 192.5% of nonaccrual loans at March 31, 2014. At December 31, 2013, the allowance was $16.0 million representing 1.39% of loans receivable and 174.2% of nonaccrual loans, and at March 31, 2013 the allowance was $13.6 million representing 1.51% of loans receivable and 181.9% of nonaccrual loans. The provision for loan losses was $1.3 million for the first quarter of 2014, $1.4 million for the fourth quarter of 2013, and $0.9 million for the first quarter 2013. Stockholders equity totaled $133.0 million as of March 31, 2014, an increase of $2.9 million from $130.1 million as of December 31, 2013, primarily due to the retention of earnings. The Merger (See page 51) ConnectOne will merge with and into Center, with Center as the surviving corporation in the merger. Concurrent with the consummation of the merger, Center will change its name to ConnectOne Bancorp, Inc. The principal officers of the combined company will be Frank S. Sorrentino, III (currently ConnectOnes Chairman and Chief Executive Officer), who will become the Chairman, President and Chief Executive Officer of the combined company, William S. Burns 9 (currently ConnectOnes Chief Financial Officer), who will become the Chief Financial Officer of the combined company, and Anthony C. Weagley (currently Centers President and Chief Executive Officer), who will become the Chief Operating Officer of the combined company. Immediately after the merger of the holding companies, Union Center National Bank will merge with and into ConnectOne Bank, with ConnectOne Bank as the surviving bank in the bank merger. A copy of the merger agreement between Center and ConnectOne is attached to this joint proxy statement and prospectus as Annex A. The merger agreement provides for a fixed exchange ratio. Upon closing, each share of ConnectOne common stock outstanding immediately prior to the effective time of the merger will automatically be converted into 2.6 shares of Center common stock. The exchange ratio is fixed, but will be adjusted proportionately if Center or ConnectOne makes any stock splits, stock dividends or similar distributions prior to the closing of the merger, although no such actions are contemplated. Center will not issue any fractions of a share of common stock. Rather, Center will pay cash (without interest) for any fractional share interest any ConnectOne shareholder would otherwise receive in the merger. All shares of ConnectOne common stock held by a shareholder immediately prior to the effective time of the merger will be aggregated before determining the need to pay cash in lieu of fractional shares to such former shareholder. Tax Consequences (See pages 94 to 96) We expect that for federal income tax purposes, the merger and the resulting exchange of shares will not be a taxable event to ConnectOne shareholders other than with respect to cash received in lieu of fractional shares. However, we urge ConnectOne shareholders to consult their own tax advisors to gain a full understanding of the tax consequences of the merger to them. Tax matters are very complicated, and in many cases, the tax consequences of the merger will depend on a ConnectOne shareholders particular facts and circumstances. Reasons for proposing the merger (See pages 56 to 57 for ConnectOne and pages 62 to 64 for Center) ConnectOnes board of directors has unanimously approved the merger and the merger agreement and believes that the proposed merger is in the best interests of ConnectOne and its shareholders. If the merger is consummated, ConnectOne shareholders who receive Center common stock in the merger will own stock in a larger and more diversified corporation. In unanimously approving the merger agreement, ConnectOnes board considered, among other things, the size and other anticipated attributes of the combined company, the enhanced liquidity of the combined companys stock, the benefits of combining ConnectOnes and Centers strengths, the terms of the merger agreement, including the exchange ratio and the composition of the combined companys board of directors, the positions in the combined company to be held by ConnectOnes principal executive officers, the cultures and focus of ConnectOne and Center, the commitments made by Centers largest shareholder to ConnectOne, the historical cash dividends paid on Center common stock, the business and prospects of Center and ConnectOne, the opinion received by ConnectOnes board from Raymond James and the ConnectOne boards view of the 2.6:1 exchange ratio. Centers board of directors has likewise unanimously approved the merger and the merger agreement and believes that the proposed merger is in the best interests of Center and its shareholders. In approving the merger agreement, Centers board considered, among other things, the strategic benefits of the transaction, including the shared focus of the two banking holding companies, their complementary strengths and their similar cultures, the financial aspects of the transaction, the increased lending limits that would result from the transaction, the accretive nature of the transaction, the potential cost savings generated from the transaction, the capital position of the combined company, the terms of the merger agreement, including the financial terms, historical and proforma financial information regarding Center and ConnectOne, the opinion received by 10 Centers board from KBW, comparable transactions and the Center boards view of the 2.6:1 exchange ratio. Board recommendations (See page 57 for ConnectOne and page 64 for Center) The board of directors of ConnectOne unanimously approved the merger agreement and the merger, and unanimously recommends that ConnectOne shareholders vote FOR the ConnectOne merger proposal. The board of directors of Center unanimously approved the merger agreement and the merger, as well as the amended and restated certificate of incorporation that authorizes the issuance of the shares necessary to consummate the merger, and unanimously recommends that Center shareholders vote FOR the Center merger proposal and the Center restated certificate proposal. Opinion of Raymond James & Associates, Inc. (See pages 57 to 62) At the January 20, 2014 meeting of the ConnectOne board of directors, representatives of Raymond James & Associates, Inc., whom we refer to as Raymond James, rendered Raymond James oral opinion to the ConnectOne board. The oral opinion was subsequently confirmed by Raymond James delivery of its written opinion to the ConnectOne board, dated January 20, 2014, as to the fairness, as of such date, from a financial point of view, to the holders of ConnectOne common stock of the exchange ratio provided for in the merger pursuant to the merger agreement, based upon and subject to the qualifications, assumptions and other matters considered in connection with the preparation of its opinion. The full text of the written opinion of Raymond James is attached as Annex B to this joint proxy statement and prospectus. The summary of the opinion of Raymond James set forth in this joint proxy statement and prospectus is qualified in its entirety by reference to the full text of such written opinion. Raymond James provided its opinion for the information of the ConnectOne board of directors (in its capacity as such) in connection with its consideration of the proposed merger. The opinion only addresses the fairness, from a financial point of view, to the holders of ConnectOne common stock of the exchange ratio provided for in the merger pursuant to the merger agreement, and does not address any other term, aspect or implication of the merger agreement, the merger or any other agreement, arrangement or understanding entered into in connection therewith or otherwise. Raymond James opinion does not constitute a recommendation to the ConnectOne board, any shareholder of ConnectOne or any other party as to how to vote or act on any matter relating to the proposed merger. Opinion of Keefe, Bruyette & Woods, Inc. (See pages 64 to 75) Keefe, Bruyette & Woods, Inc., whom we refer to as KBW, has served as Centers financial advisor with respect to the merger and was selected by Centers board of directors to render an opinion to the board with respect to the fairness, from a financial point of view, to Center of the merger consideration payable to ConnectOne shareholders. KBW has furnished a written fairness opinion, dated January 20, 2014, to Centers board of directors to the effect that, as of that date, based upon and subject to the qualifications, assumptions and other matters considered in connection with the preparation of its opinion, the 2.6:1 exchange ratio to be used in the merger is fair, from a financial point of view, to Center. A copy of the KBW fairness opinion is attached to this joint proxy statement and prospectus as Annex C. The summary of the opinion of KBW set forth in this joint proxy statement and prospectus is qualified in its entirety by reference to the full text of such written opinion. KBW provided its opinion for the information of the Center board of directors (in its capacity as such) in connection with its consideration of the proposed merger. The opinion only addresses the fairness, from a financial point of view, to Center of the exchange ratio provided for in the merger pursuant to the merger agreement, and does not address any other term, aspect or implication of the merger agreement, the merger or any other agreement, arrangement or understanding entered into in 11 connection therewith or otherwise. KBWs opinion does not constitute a recommendation to the Center board, any shareholder of Center or any other party as to how to vote or act on any matter relating to the proposed merger. Annual meeting of ConnectOnes shareholders to be held on June 24, 2014 (See pages 44 to 50) The annual meeting of ConnectOnes shareholders will be held at ConnectOnes Headquarters, 301 Sylvan Avenue, Engelwood Cliffs, New Jersey 07632 at 8:30 a.m. on June 24, 2014. At the annual meeting, ConnectOne will ask its shareholders: 1. To approve the ConnectOne merger proposal, which is a proposal to approve the Agreement and Plan of Merger, dated as of January 20, 2014, by and between ConnectOne and Center, providing for:  the merger of ConnectOne with and into Center; and  the automatic conversion of each outstanding share of ConnectOne common stock into 2.6 shares of Center common stock. 2. To approve the ConnectOne adjournment proposal, which is a proposal to adjourn the meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger; 3. To elect three directors, one of whom will serve as a ConnectOne director until the earlier of the closing of the merger or the expiration of his term and two of whom will serve as ConnectOne directors until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, will serve as directors of the combined company until the next annual meeting of the combined companys shareholders; 4. To approve the ConnectOne auditor proposal, which proposal consists of ratifying the appointment of Crowe Horwath LLP as ConnectOnes independent registered public accounting firm for 2014; and 5. To transact such other business as shall properly come before the annual meeting. Annual meeting of Centers shareholders to be held on June 24, 2014 (See pages 44 to 50) The annual meeting of shareholders of Center Bancorp will be held at the Park Avenue Club, 184 Park Avenue, Florham Park, New Jersey 07932, on June 24, 2014, at 11:00 a.m., for the following purposes: 1. To approve the Center merger proposal, which is a proposal to approve the Agreement and Plan of Merger, dated as of January 20, 2014, by and between Center and ConnectOne, providing for:  the merger of ConnectOne with and into Center; and  the automatic conversion of each outstanding share of ConnectOne common stock into 2.6 shares of Center common stock. 2. To approve the Center restated certificate proposal, which is a proposal to approve the adoption by Center of an amended and restated certificate of incorporation that, among other things, provides for the following, effective upon consummation of the merger:  an increase in the number of shares of common stock that Center is authorized to issue from 25,000,000 shares to 50,000,000 shares; and  the change of Centers name to ConnectOne Bancorp, Inc., 3. To approve the Center adjournment proposal, which is a proposal to adjourn the Center meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger. 4. To elect nine directors, three of whom will serve as Center directors until the earlier of the closing of the merger or the expiration of their terms and six of whom will serve as Center directors until the earlier of the closing of the merger or the expiration of their terms and, after the 12 consummation of the merger, will serve as directors of the combined company until the expiration of their terms. 5. To approve the Center auditor proposal, which is a proposal to ratify the appointment of BDO USA, LLP as Centers independent registered public accounting firm for 2014. 6. To approve, on an advisory basis, the Center say on merger compensation proposal, which is a proposal to approve compensation to certain Center and ConnectOne executive officers triggered by the merger. 7. To approve, on an advisory basis, the Center say on pay proposal, which is a proposal to approve the executive compensation of Centers named executive officers as described in this joint proxy statement and prospectus. 8. To transact such other business as shall properly come before the annual meeting. Who can vote (See page 45) You are entitled to vote at the ConnectOne annual meeting if you owned shares of ConnectOne common stock at the close of business on the record date of May 9, 2014 and at the Center annual meeting if you owned shares of Center common stock at the close of business on the record date of May 9, 2014. You will have one vote for each share of ConnectOne common stock or Center common stock that you owned on the applicable record date. On ConnectOnes record date, there were [ ] shares of ConnectOne common stock outstanding. On Centers record date, there were [ ] shares of Center common stock outstanding. If you are the record owner of your shares, you may vote either by attending your shareholders meeting and voting your shares, or by completing the enclosed proxy card and mailing it to ConnectOne or Center, as the case may be, in the enclosed self-addressed envelope. ConnectOne and Center shareholders may also vote by telephone or via the Internet, as described in the enclosed instructions for ConnectOne or Center, as applicable. If you hold your shares in street name, you may vote by following the voting instructions provided to you by your broker or other nominee. The boards of directors of ConnectOne and Center are seeking your proxy to use at the respective shareholders meetings. We have prepared this joint proxy statement and prospectus to assist you in deciding how to vote and whether or not to grant your proxy. We encourage all shareholders to indicate on their proxy cards how they want to vote and to then sign, date and mail the proxy card as promptly as possible. If you are a ConnectOne shareholder and you sign, date and mail your proxy card without indicating how you wish to vote, your proxy will be counted as a vote:  FOR approval of the ConnectOne merger proposal; in other words, FOR the merger and the merger agreement;  FOR approval of the ConnectOne adjournment proposal; in other words, FOR the proposal to adjourn the ConnectOne shareholders meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger;  FOR approval of the ConnectOne director proposal; in other words, FOR the election of Board nominee Frank Cavuoto to serve as a ConnectOne director from the date of the meeting until the earlier of the closing of the merger or the expiration of his term and FOR Board nominees Frank Huttle III and Joseph Parisi, Jr. to serve as ConnectOne directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, to serve as directors of the combined company until the next annual meeting of the combined companys shareholders; and  FOR approval of the ConnectOne auditor proposal; in other words, FOR ratification of the appointment of Crowe Horwath LLP as ConnectOnes independent registered public accounting firm for 2014. 13 If you are a Center shareholder and you sign, date and mail your proxy card without indicating how you wish to vote, your proxy will be counted as a vote  FOR approval of the Center merger proposal; in other words, FOR the merger and the merger agreement;  FOR approval of the Center restated certificate proposal; in other words, FOR approval of Centers amended and restated certification of incorporation that, among other things, increases the number of authorized shares of Center common stock from 25,000,000 to 50,000,000 and changes Centers name to ConnectOne Bancorp, Inc.;  FOR approval of the Center adjournment proposal; in other words, FOR the proposal to adjourn the Center shareholders meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger;  FOR approval of the Center director proposal; in other words, FOR the election of Board nominees Alexander Bol, Lawrence B. Seidman and Anthony C. Weagley to serve as Center directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and FOR Board nominees Frederick Fish, Howard Kent, Nicholas Minoia, Harold Schechter, William Thompson and Raymond Vanaria to serve as Center directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, to serve as directors of the combined company until the expiration of their terms;  FOR approval of the Center auditor proposal; in other words, FOR ratification of the appointment of BDO USA, LLP as Centers independent auditors;  FOR nonbinding advisory approval of the Center say on merger compensation proposal; in other words, FOR compensation to certain Center and ConnectOne executive officers triggered by the merger, as described in this joint proxy statement and prospectus; and  FOR nonbinding advisory approval of the Center say on pay proposal; in other words, FOR the compensation paid to Centers named executive officers with respect to the year ended December 31, 2013, as described in this joint proxy statement and prospectus. If you sign a proxy, you may revoke it by written notice to the Secretary of ConnectOne or Center, as the case may be, at any time before it is voted at the applicable annual meeting. If you hold your shares in street name, only your broker can vote those shares, with your instructions. If you do not provide your broker with instructions on how to vote your shares, your broker will not be permitted to vote them with respect to substantially all of the matters to be presented to the Center and ConnectOne shareholders. Voting agreements; votes by insiders (See pages 45 to 46) Concurrent with the execution of the merger agreement, each member of the ConnectOne and Center boards (other than Lawrence B. Seidman, who signed a separate agreement described below) and the chief financial officers of ConnectOne and Center signed voting agreements. Pursuant to these voting agreements, the signatories irrevocably agreed (i) to vote any ConnectOne or Center Common Stock, as the case may be, held by them (or to use reasonable best efforts to vote any ConnectOne or Center common stock, as the case may be, for which they have joint or shared voting power with their respective spouses) in favor of the merger agreement and the merger at any meetings of the shareholders of ConnectOne or Center called for that purpose and against any alternate acquisition proposal, (ii) to abide by certain transfer restrictions with respect to their ConnectOne common stock or Center common stock and (iii) to not solicit, initiate, encourage or facilitate any alternative acquisition proposal, subject to certain limited exceptions. On ConnectOnes record date, the directors and chief financial officer of ConnectOne, together with their affiliates, had sole or shared voting power over 664,209 shares of ConnectOne common stock, or approximately 13.2% of the shares of ConnectOne common stock outstanding on the 14 record date. These figures exclude shares subject to stock options, include restricted shares and exclude shares subject to performance units. On Centers record date, the directors and chief financial officer of Center, together with their affiliates, had sole or shared voting power over 4,549,946 shares of Center common stock, or approximately 27.8% of the shares of Center common stock outstanding on the record date. Except as set forth in the next sentence, these shares include the shares beneficially owned by Lawrence B. Seidman, as described below. These figures exclude shares subject to stock options and include restricted shares that will vest upon consummation of the merger. To the best knowledge of Center and ConnectOne:  Center holds no shares of ConnectOne common stock other than shares held in a fiduciary capacity for others.  ConnectOne holds no shares of Center common stock other than shares held in a fiduciary capacity for others.  As of February 28, 2014, Centers directors and executive officers, together with their affiliates, owned in the aggregate 4,000 shares of ConnectOne common stock.  As of February, 2014, ConnectOnes directors and executive officers, together with their affiliates, owned in the aggregate 2,354 shares of Center common stock. Agreements with Centers largest shareholder (See pages 89 to 91) Concurrent with the execution of the merger agreement, Lawrence B. Seidman, the beneficial owner of 3,835,283 shares of Center common stock, entered into an agreement with ConnectOne that we refer to as the Voting and Sell Down Agreement. This agreement includes covenants from Mr. Seidman comparable to the covenants given by the other directors (as described above) and also provides, among other things, that: (i) commencing after Centers shareholders approve the merger, Mr. Seidman will use commercially reasonable efforts to undertake bona fide sales of Center common stock to third parties to reduce his percentage of beneficial ownership in the surviving corporation to no more than 4.99% of the outstanding shares by the one-year anniversary of the closing of the merger; (ii) by virtue of an irrevocable perpetual voting proxy granted by Mr. Seidman to the board of the combined company, the board of the combined company will have the right, commencing on the sooner of the six month anniversary of the closing of the merger and the record date for the combined companys 2015 annual meeting of shareholders, to vote all of Mr. Seidmans shares that are in excess of 4.99% of the outstanding shares of the combined company in proportion to the votes of all other shareholders of the combined company at any shareholders meeting; and (iii) Mr. Seidman has granted the combined company an assignable option, exercisable for 45 days commencing on the one-year anniversary of the closing of the merger, to purchase his shares of the combined companys common stock in excess of 4.99% of the outstanding shares of the combined company at a price of $20.63 per share. Center has agreed to register the shares of Center common stock beneficially owned by Mr. Seidman pursuant to a registration rights agreement. The earliest date on which Mr. Seidman can demand registration of these shares is the first day after the date on which Centers shareholders vote conclusively on the matters to be presented at the annual meeting. We expect that date to be June 25, 2014, unless otherwise agreed by the parties. We estimate that it will be necessary for Mr. Seidman to sell approximately 2,343,000 shares to bring his beneficial ownership level down to 4.99%. Mr. Seidman has also agreed to enter into an agreement, which we refer to as the Consulting Agreement, pursuant to which, for a period of two years after the closing of the merger, he will provide his personal advice and counsel to the combined company (and its subsidiaries and affiliates) in connection with the business of the combined company, including, but not limited to: helping to maintain customer relationships; providing insight, advice and institutional history with regard to all relationships of the combined company, including those with customers, vendors and third party service providers; and providing services and advice related to real estate and loan matters, investor relations and litigation matters. In addition, Mr. Seidman has agreed that, subject to certain 15 exceptions, for a period of two years after the closing of the merger, he will not solicit any customer of either Center or ConnectOne to transact banking business with any other financial institution or solicit for employment with any other financial institution any employee of Center or its subsidiaries. In consideration for these services, Mr. Seidman will receive a consulting fee of $50,000 per year and will be reimbursed for the cost of medical insurance coverage for the two year term of the Consulting Agreement. We have attached to this joint proxy statement and prospectus copies of the Voting and Sell Down Agreement, the Consulting Agreement and the parties Registration Rights Agreement as Annexes D, E and F, respectively. Voting matters (See pages 45 to 46) The presence, in person or by proxy, of a majority of the shares of ConnectOne common stock outstanding on the record date will constitute a quorum for the purposes of the ConnectOne annual meeting. The approval of the merger agreement and the merger will require the affirmative vote, in person or by proxy, of the holders of at least a majority of the shares of ConnectOne common stock outstanding on the record date. Each holder of shares of ConnectOne common stock outstanding on the record date will be entitled to one vote for each share held of record. Abstentions and broker non- votes will be counted for purposes of determining whether a quorum is present and will have the same effect as a vote against the merger and merger agreement. As for the other matters to be considered at the ConnectOne annual meeting, provided that a quorum is present, directors will be elected by plurality vote and approval of the other ConnectOne proposals (including the ConnectOne adjournment proposal and the ConnectOne auditor proposal) will require the affirmative vote of a majority of the votes cast with respect to each proposal. For purposes of determining the votes cast with respect to these matters (but not the approval of the merger agreement, as described above), only those votes cast for or against are included. Abstentions and broker non-votes will be counted for purposes of determining whether a quorum is present and will have no effect on the matters described in this paragraph (but will have an effect on the merger agreement vote, as described above). The approval of the merger agreement and the merger will require the affirmative vote, in person or by proxy, of the holders of two thirds of the shares of Center common stock outstanding on the record date for the Center annual meeting. Each holder of shares of Center common stock outstanding on the record date will be entitled to one vote for each share held of record. Abstentions and broker non-votes will be counted for purposes of determining whether a quorum is present and will have the same effect as a vote against the merger and merger agreement. As for the other matters to be voted on at Centers annual meeting, assuming a quorum is present, directors will be elected by a plurality vote, and approval of the other proposals to be considered at the Center annual meeting (including the Center restated certificate proposal, the Center adjournment proposal, the Center auditor proposal, the Center say on merger compensation proposal and the Center say on pay proposal) will each require the affirmative vote of a majority of the votes cast with respect to each proposal. Abstentions and broker non-votes will be counted for purposes of determining whether a quorum is present and will have no effect on the matters described in this paragraph (but will have an effect on the merger agreement vote, as described above). Interests of ConnectOne and Center directors and management in the merger (See pages 89 to 94) The directors and executive officers of ConnectOne have interests in the merger as directors and employees that are different from the interests of the other ConnectOne shareholders. These interests include, among others:  Upon consummation of the merger of Center and ConnectOne, which we sometimes refer to as the holding company merger, and the merger of Union Center National Bank and ConnectOne Bank, which we sometimes refer to as the bank merger, ConnectOne directors Frank S. Sorrentino, III, Frank Baier, Stephen Boswell, Frank Huttle III, Michael Kempner 16 and Joseph Parisi, Jr. will be appointed to the boards of directors of the continuing holding company and the continuing bank. Center directors receive certain fees for serving as directors, as described under Center Proposal 4: Election of DirectorsExecutive CompensationDirectors Compensation.  Frank S. Sorrentino, III (currently ConnectOnes Chairman and Chief Executive Officer) will become the Chairman, President and Chief Executive Officer of the combined holding company and the combined bank and William S. Burns (currently ConnectOnes Chief Financial Officer) will become the Chief Financial Officer of the combined holding company and the combined bank. Concurrent with the execution of the merger agreement, Mr. Sorrentinos employment agreement with ConnectOne and ConnectOne bank was amended, although no change was made to the terms of Mr. Sorrentinos compensation. See ConnectOne Proposal 3: Election of DirectorsExecutive Compensation.  Center will assume all ConnectOne stock options outstanding immediately prior to the consummation of the merger.  All unvested restricted shares of ConnectOne common stock and all ConnectOne performance units will become fully earned and vested upon consummation of the merger.  The merger agreement provides that Center will indemnify the directors and officers of ConnectOne against certain liabilities for a six-year period following completion of the merger. In addition, Center has agreed to cause the persons serving as officers and directors of ConnectOne immediately prior to the merger to be covered by directors and officers liability insurance for a period of six years after the closing, subject to limitations on the amount which Center must spend for this insurance. The directors and executive officers of Center have interests in the merger as directors and employees that are different from the interests of the other Center shareholders. These interests include, among others:  Modifications were made to the existing employment and non-competition agreements of Anthony C. Weagley, currently the President and Chief Executive Officer of Center and a member of Centers board of directors. Upon consummation of the merger, Mr. Weagley will become the Chief Operating Officer of the combined holding company and the combined bank. He will become an employee at will, with a salary of $35,000 per month. Amounts due to Mr. Weagley under his existing agreements will be payable as follows: (i) upon the sooner of the date when Mr. Weagleys employment with the combined company terminates and the one year anniversary of the closing of the merger, Mr. Weagley will be entitled to the sum of $1,679,790 as severance; (ii) upon the termination of Mr. Weagleys employment with the combined company and in consideration for his agreeing not to compete in certain locations in New Jersey, Mr. Weagley will be entitled to receive the sum of $836,500; and (iii) Mr. Weagley will be entitled to receive $75,414 payable in 12 equal installments over the 12 months immediately following his separation from service in accordance with the regular payroll practices of the combined company. In addition, all unvested restricted stock awards and/or unvested stock options held by Mr. Weagley shall become fully vested upon his separation from service for any reason.  Upon consummation of the holding company merger and the bank merger, Center directors Frederick Fish, Howard Kent, Nicholas Minoia, Harold Schechter, William Thompson and Raymond Vanaria will remain on the boards of directors of the continuing holding company and the continuing bank. Center directors receive certain fees for serving as directors, as described under Center Proposal 4: Election of DirectorsExecutive CompensationDirectors Compensation  Certain of Centers officers may be entitled to compensation if their employment is terminated subsequent to the closing of the merger. For additional information, see Center Proposal 4: Election of DirectorsExecutive CompensationAgreements with Named Officers. 17  As described above, Lawrence B. Seidman will be paid (at a rate of $50,000 per year plus reimbursement for the cost of medical insurance coverage) as a consultant for a period of two years after the closing of the merger. In addition, in order to enable Mr. Seidman to sell the shares of Center common stock that he is required to sell pursuant to the Voting and Sell Down Agreement, Center has entered into a Registration Rights Agreement with Mr. Seidman and certain of his associates pursuant to which Center will be obligated, among other things, to register such shares for resale, reimburse the holders for related expenses (but not for any underwriting commissions payable with respect to such sales) and provide customary indemnification.  All unvested restricted shares of Center common stock will become fully vested upon consummation of the merger.  The merger agreement provides that the combined company will indemnify the directors and officers of Center against certain liabilities for a six-year period following completion of the merger. In addition, the combined company will be required to cause the persons serving as officers and directors of Center immediately prior to the merger to be covered by directors and officers liability insurance for a period of six years after the closing, subject to limitations on the amount which the continuing company must spend for this insurance. ConnectOnes board of directors and Centers board of directors were aware of these interests and considered them in approving and recommending the merger. For additional information on the benefits of the merger to ConnectOnes management and Centers management, see pages 89 to 94. Merger expected to occur in the second or third calendar quarter of 2014 (See page 77) The merger of ConnectOne with and into Center will become final when a certificate of merger and Centers amended and restated certificate of incorporation are filed under New Jersey law. These certificates may not be filed until all bank regulatory approvals have been received, the 15 to 30 day period following FDIC approval during which the Justice Department may file objections to the merger relating to competitive factors has passed, ConnectOnes shareholders approve the merger agreement and the merger, Centers shareholders approve the merger agreement, the merger and the amended and restated certificate of incorporation and all other conditions to closing are satisfied or, where permissible, waived. We currently anticipate that the merger will be completed in the second or third calendar quarter of 2014, although delays could occur. Immediately following the merger of ConnectOne with and into Center, Union Center National Bank will merge with and into ConnectOne Bank. The bank merger will become final when a merger agreement, attaching certifications by Union Center National Bank and ConnectOne Bank as to the requisite shareholder approval having been obtained, is filed with the New Jersey Commissioner of Banking and Insurance. We cannot assure you that we will be able to obtain the necessary regulatory or shareholder approvals or that the other conditions precedent to the merger or the bank merger can or will be satisfied. Regulatory approval must be obtained and other conditions must be satisfied before the mergers will be completed (See pages 81 to 82 and page 88) Our obligations to complete the holding company merger and the bank merger are subject to various conditions that are usual and customary for this kind of transaction, including obtaining approvals from the New Jersey Department of Banking and Insurance and the FDIC, and obtaining a waiver from the Board of Governors of the Federal Reserve System. In addition to the required regulatory approvals, the merger will only be completed if certain conditions, including the following, are met or, where permissible, waived:  ConnectOne shareholders must approve the merger agreement and the merger at the ConnectOne annual meeting.  Center shareholders must approve the merger agreement, the merger and the amended and restated certificate of incorporation at the Center annual meeting. 18  ConnectOne and Center must each receive an opinion of Centers counsel with respect to certain tax matters.  ConnectOne and Center must not have breached any of their respective representations or obligations under the merger agreement, subject to certain materiality qualifications. The merger agreement attached to this joint proxy statement and prospectus as Annex A describes other conditions that must be met or waived before the merger may be completed. Amendment or termination of the merger agreement is possible (See page 82) Center and ConnectOne may agree to terminate the merger agreement and not complete the merger at any time before the merger is completed. We each may unilaterally terminate the merger in certain circumstances. These include a failure to complete the merger by January 20, 2015, unless the terminating partys breach is the reason that the merger has not been completed. See THE MERGERTermination beginning at page 81 for additional information regarding this and other bases for terminating the merger agreement, including ConnectOnes fiduciary out and Centers fiduciary out. Rights of Center shareholders differ from those of ConnectOne shareholders (See pages 108 to 109) When the merger is completed, each ConnectOne shareholder will automatically become a Center shareholder. The rights of Center shareholders differ from the rights of ConnectOne shareholders in certain ways, primarily as a result of certain provisions in Centers certificate of incorporation that differ from those of ConnectOnes certificate of incorporation. Rights of Center shareholders will be altered by virtue of the merger, as Center has agreed to amend and restate its by-laws effective upon consummation of the merger (See pages 100 to 101) Upon consummation of the merger, Center will amend and restate its by-laws. The amended and restated by-laws are similar to, but not identical to, ConnectOnes current by-laws. The amended and restated by-laws are set forth in Annex I to this joint proxy statement and prospectus. ConnectOne shareholders do not have dissenters appraisal rights Under the New Jersey Business Corporation Act, ConnectOnes shareholders will not have dissenters appraisal rights in connection with the merger. 19 MARKET PRICE AND DIVIDEND INFORMATION ConnectOne The shares of ConnectOne common stock have been traded on the Nasdaq Global Market under the symbol CNOB since February 12, 2013. Prior to that date, there was no public market for ConnectOnes common stock. The following table sets forth the high and low closing sale prices of shares of ConnectOne common stock for the periods indicated. ConnectOne has not paid cash dividends since its inception. High Low Year Ended December 31, 2013: Quarter ended March 31 (from February 12, 2013) $ 31.25 $ 29.10 Quarter ended June 30 30.74 28.75 Quarter ended September 30 34.14 29.82 Quarter ended December 31 40.01 33.84 Year Ending December 31, 2014: Quarter ended March 31 49.10 38.81 Quarter ending June 30 (through May 8, 2014) 49.75 47.82 On January 17, 2014, the last full trading day prior to announcement of the execution of the merger agreement, the reported high and low sales prices and the closing sale price of ConnectOne common stock on the Nasdaq Global Market were as follows: January 17, 2014 High Low Closing Sale Price ConnectOne $ 40.00 $ 39.75 $ 39.83 On May 8, 2014, the last full trading day prior to the date of this joint proxy statement and prospectus, the reported high and low sales prices and the closing sale price of ConnectOne common stock on the Nasdaq Global Market were as follows: May 8,2014 High Low Last Sale Price ConnectOne Shareholders are urged to obtain current market quotations for shares of ConnectOne common stock. As of the May 9, 2014 record date for the ConnectOne annual meeting, there were [ ] shares of ConnectOne common stock outstanding, held of record by approximately [ ] shareholders, outstanding options that were exercisable on that date, or within 60 days after that date, covering [ ] additional shares of ConnectOne common stock and performance units covering up to a total of maximum of [ ] additional shares of ConnectOne common stock. Center The shares of Center common stock are traded on the Nasdaq Global Select Market. The following table sets forth the high and low closing sale prices for shares of Center common stock and the cash dividends declared per share by Center for the periods indicated. High Low Cash DividendPer Share Year Ended December 31, 2012: Quarter ended March 31 $ 10.45 $ 9.50 $ 0.030 Quarter ended June 30 11.25 9.75 0.055 Quarter ended September 30 11.99 10.82 0.055 Quarter ended December 31 11.93 10.89 0.055 Year Ended December 31, 2013: Quarter ended March 31 12.82 11.62 0.055 Quarter ended June 30 13.23 11.50 0.075 Quarter ended September 30 15.24 12.95 0.075 Quarter ended December 31 19.67 13.96 0.075 Year Ending December 31, 2014: Quarter ended March 31 19.40 16.84 0.075 Quarter ending June 30 (through May 8, 2014) 19.37 18.46 20 On January 17, 2014, the last full trading day prior to announcement of the execution of the merger agreement, the reported high and low sales prices and the closing sale price of Center common stock on the Nasdaq Global Select Market were as follows: January 17, 2014 High Low Closing Sale Price Center $ 17.95 $ 17.35 $ 17.54 On May 8, 2014, the last full trading day prior to the date of this joint proxy statement and prospectus, the reported high and low sales prices and the closing sale price of Center common stock on the Nasdaq Global Select Market were as follows: May 8,2014 High Low Last Sale Price Center Shareholders are urged to obtain current market quotations for shares of Center common stock. As of the May 9, 2014 record date for the Center annual meeting, there were a total of [ ] shares of Center common stock outstanding, held of record by approximately [ ] shareholders, and outstanding options that were exercisable on that date, or within 60 days after that date, covering [ ] additional shares of Center common stock. Holders of Center common stock are entitled to receive dividends, when declared by Centers board of directors, out of funds that are legally available for dividends. Center primarily obtains funds for the payment of dividends from dividends paid by Union Center National Bank. Union Center National Bank is subject to certain statutory and regulatory restrictions on the amount of dividends it can pay to Center. Center maintains a dividend reinvestment plan available to shareholders who elect to reinvest cash dividends for the purchase of additional shares of Center common stock at a discount to market value. The plan also contains a voluntary cash payment feature permitting purchases at market value. Pending consummation of the merger, Center has agreed not to raise the rate of its cash dividend above the current quarterly dividend of $.075 per share and has agreed that all shares purchased pursuant to its dividend reinvestment plan will be purchased on the market and not directly from Center. Equivalent value per share The following table shows the closing sale price of Center common stock on the Nasdaq Global Select Market on January 17, 2014, the last full trading day prior to announcement of the execution of the merger agreement, and on May 8, 2014, the last full trading day prior to the date of this joint proxy statement and prospectus, the closing sale price of ConnectOne common stock on the Nasdaq Global Market on the same two dates and the equivalent value per share of ConnectOne common stock on the same two dates. The equivalent value per share is calculated by multiplying the per share price of Center common stock by the exchange ratio of 2.6. CenterCommon Stock ConnectOneCommon Stock Equivalent Value Per Shareof ConnectOne Common Stock January 17, 2014 $ 17.54 $ 39.83 $ 45.60 May 8, 2014 $ $ $ 21 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF CENTER The following table sets forth selected consolidated financial data for Center for each of the periods and as of the dates indicated. The financial data presented are derived from Centers audited consolidated financial statements. At or for the year ended December 31: 2013 2012 2011 2010 2009 (dollars in thousands, except per share data) Summary of Income Data Interest income $ 57,268 $ 55,272 $ 51,927 $ 48,714 $ 51,110 Interest expense 11,082 11,776 12,177 14,785 22,645 Net interest income 46,186 43,496 39,750 33,929 28,465 Provision for loan losses 350 325 2,448 5,076 4,597 Net interest income after provision for loan losses 45,836 43,171 37,302 28,853 23,868 Other income 6,851 7,210 7,478 2,472 3,906 Net gains (losses) on sales of investment securities 1,711 2,012 3,634 (1,339 ) 491 Other expense 25,278 25,197 23,443 24,099 23,057 Income before income tax expenses 27,409 25,184 21,337 7,226 4,717 Income tax expense 7,484 7,677 7,411 222 946 Net income $ 19,925 $ 17,507 $ 13,926 $ 7,004 $ 3,771 Net income available to common shareholders $ 19,784 $ 17,226 $ 13,106 $ 6,423 $ 3,204 Per-Share Data Weighted average shares outstanding Basic 16,349,204 16,340,197 16,295,761 15,025,870 13,382,614 Diluted 16,385,692 16,351,046 16,314,899 15,027,159 13,385,416 Earnings per share: Basic $ 1.21 $ 1.05 $ 0.80 $ 0.43 $ 0.24 Diluted 1.21 1.05 0.80 0.43 0.24 Book value per common share 9.61 9.14 7.63 6.83 6.32 Tangible book value per common share 8.58 8.11 6.60 5.79 5.15 Statement of Financial Condition Data Investments available for sale $ 323,070 $ 496,815 $ 414,507 $ 378,080 $ 298,124 Investments held to maturity 215,286 58,064 72,233   Loans held for sale  1,491 1,018 333  Total loans 960,943 889,672 754,992 708,111 719,606 Allowance for loan losses 10,333 10,237 9,602 8,867 8,711 Goodwill and other intangible assets 16,828 16,858 16,902 16,959 17,028 Total assets 1,673,082 1,629,765 1,432,738 1,207,385 1,195,488 Deposits 1,342,005 1,306,922 1,121,415 860,332 813,705 Borrowings 146,000 146,000 161,000 212,855 269,253 Tangible common stockholders equity 140,506 132,583 107,764 94,298 75,102 Stockholders equity 168,584 160,691 135,916 120,957 101,749 Operating ratios Return on average assets 1.22 % 1.14 % 1.05 % 0.59 % 0.31 % Average stockholders equity to average assets 10.10 9.73 9.83 9.38 7.66 Return on average stockholders equity 12.08 11.69 10.73 6.30 4.02 Return on average tangible stockholders equity 13.45 13.18 12.33 7.44 4.91 Efficiency ratio 46.94 47.71 52.72 55.14 71.19 Dividends Cash dividends on common stock $ 4,254 $ 2,778 $ 1,955 $ 1,800 $ 2,434 Dividend payout ratio 21.50 % 16.13 % 14.92 % 28.02 % 75.97 % Cash dividends per common shares $ 0.28 $ 0.195 $ 0.12 $ 0.12 $ 0.18 Capital ratios Tier 1 leverage ratio 9.69 % 9.02 % 9.29 % 9.90 % 7.73 % 22 At or for the year ended December 31: 2013 2012 2011 2010 2009 (dollars in thousands, except per share data) Tier 1 risk-based capital ratio 12.10 % 11.39 % 12.00 % 13.28 % 11.43 % Total risk-based capital ratio 12.91 12.22 12.89 14.29 12.44 (1) Tangible book value, tangible stockholders equity and return on average tangible stockholders equity are non-GAAP financial measures. See Centers Non-GAAP Financial Measures for a reconciliation of such measures, including the efficiency ratio described below, to data calculated in accordance with generally accepted accounting principles. (2) There are various definitions of the efficiency ratio, which constitutes a non-GAAP financial measure. Center defines the efficiency ratio as other expense as a percentage of net interest income on a tax-equivalent basis plus other income, excluding net investment securities gains. Centers Non-GAAP Financial Measures Reported amounts are presented in accordance with accounting principles generally accepted in the United States of America, which we refer to as GAAP. Centers management believes that the supplemental non-GAAP information provided in this joint proxy statement and prospectus with respect to Center is utilized by market analysts and others to evaluate a companys financial condition and, therefore, that such information is useful to investors. These disclosures should not be viewed as a substitute for financial results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures presented by other companies, including ConnectOne. Tangible book value per common share is a non-GAAP financial measure and represents tangible stockholders equity (or tangible book value) calculated on a per common share basis. The disclosure of tangible book value per common share may be helpful to those investors who seek to evaluate Centers book value per common share without giving effect to goodwill and other intangible assets. The following table presents, with respect to Center, a reconciliation of stockholders equity to tangible common stockholders equity and book value per common share to tangible book value per common share as of the dates presented. December 31, 2013 2012 2011 2010 2009 (dollars in thousands, except per share amounts) Common shares outstanding 16,369,012 16,347,915 16,332,327 16,289,832 14,572,029 Stockholders equityGAAP $ 168,584 $ 160,691 $ 135,916 $ 120,957 $ 101,749 Less: Preferred stock 11,250 11,250 11,250 9,700 9,619 Less: Goodwill and other intangible assets 16,828 16,858 16,902 16,959 17,028 Tangible common stockholders equity Non-GAAP $ 140,506 $ 132,583 $ 107,764 $ 94,298 $ 75,102 Book value per shareGAAP $ 9.61 $ 9.14 $ 7.63 $ 6.83 $ 6.32 Less: Goodwill and other intangible assets 1.03 1.03 1.03 1.04 1.17 Tangible book value per shareNon-GAAP $ 8.58 $ 8.11 $ 6.60 $ 5.79 $ 5.15 Return on average tangible stockholders equity is a non-GAAP financial measure and is defined as net income as a percentage of tangible stockholders equity. Tangible stockholders equity is defined as common stockholders equity less goodwill and other intangible assets. The return on average tangible stockholders equity measure may be important to investors that are interested in analyzing Centers return on equity excluding the effect of changes in intangible assets on equity. The following table presents, with respect to Center, a reconciliation of average tangible 23 stockholders equity and a reconciliation of return on average tangible stockholders equity for the periods presented. For the years ended December 31, 2013 2012 2011 2010 2009 (dollars in thousands) Net income (loss)GAAP $ 19,925 $ 17,507 $ 13,926 $ 7,004 $ 3,771 Average stockholders equity 165,025 149,714 129,838 111,136 93,850 Less: Average goodwill and other identifiable intangible assets 16,842 16,879 16,930 16,993 17,069 Average tangible stockholders equityNon GAAP $ 148,183 $ 132,835 $ 112,908 $ 94,143 $ 76,781 Return on average common stockholders equityGAAP 12.08 % 11.69 % 10.73 % 6.30 % 4.02 % Add: Average goodwill and other intangible assets 1.37 1.49 1.61 1.14 0.89 Return on average tangible common stockholders equityNon GAAP 13.45 % 13.18 % 12.33 % 7.44 % 4.91 % The following table describes the calculation of Centers efficiency ratio: For the year ended December 31, 2013 2012 2011 2010 2009 (dollars in thousands) Other expense $ 25,278 $ 25,197 $ 23,443 $ 24,099 $ 23,057 Less: Acquisition cost and special items  1,494  1,021  Other expense, excluding special items $ 25,278 $ 23,703 $ 23,443 $ 23,078 $ 22,057 Net interest income (tax equivalent basis) $ 48,716 $ 45,385 $ 40,626 $ 34,042 $ 28,975 Other income, excluding net investment securities gains (losses) 5,140 4,299 3,844 3,811 3,415 Total $ 53,856 $ 49,684 $ 44,470 $ 41,853 $ 32,390 Efficiency ratio 46.94 % 47.71 % 52.72 % 55.14 % 71.19 % 24 SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF CONNECTONE The following table sets forth selected consolidated financial data for ConnectOne for each of the periods and as of the dates indicated. The financial data are derived from ConnectOnes audited consolidated financial statements. Years Ended December 31, 2013 2012 2011 (in thousands, except per share data) Selected Income Statement Data: Total interest income $ 47,303 $ 40,787 $ 33,676 Total interest expense 6,476 6,319 6,207 Net interest income 40,827 34,468 27,469 Provision for loan losses 4,575 3,990 2,355 Net interest income after provision for loan losses 36,252 30,478 25,114 Non-interest income 1,202 1,142 1,113 Non-interest expenses 20,651 17,488 15,057 Income before income taxes 16,803 14,132 11,170 Income tax expense 6,533 5,711 4,504 Net income 10,270 8,421 6,666 Dividends on preferred shares  354 600 Net income available to common stockholders $ 10,270 $ 8,067 $ 6,066 Per-Share Data: Weighted average shares outstanding Basic 4,773,954 2,700,722 2,242,085 Diluted 4,919,384 3,196,558 3,063,076 Earnings per share Basic $ 2.15 $ 2.99 $ 2.71 Diluted 2.09 2.63 2.18 Book value per common share 25.48 22.86 17.99 Tangible book value per common share 25.43 22.77 17.87 At or For the Year Ended December 31, 2013 2012 2011 Selected Balance Sheet Data: Total assets $ 1,243,228 $ 929,926 $ 729,741 Gross loans 1,151,904 848,842 629,371 Allowance for loan losses 15,979 13,246 9,617 Securities available for sale 27,589 19,252 27,435 Goodwill and other intangible assets 260 260 260 Deposits 965,807 769,318 609,421 Tangible common stockholders equity 129,868 72,102 40,093 Total stockholders equity 130,128 72,362 56,857 Operating ratios: Return on average assets 0.96 % 1.01 % 1.00 % Return on average common stockholders equity 8.96 14.43 16.19 Return on average tangible common stockholders equity 8.98 14.50 16.30 Net interest margin 3.87 4.20 4.21 Efficiency ratio 49.1 49.1 52.9 Capital ratios: Tier 1 leverage ratio 10.74 % 7.84 % 7.76 % Tier 1 risk-based capital ratio 11.68 9.26 9.90 Total risk-based capital ratio 12.91 10.52 11.15 25 (1) Tangible book value, tangible stockholders equity and return on average tangible stockholders equity are non-GAAP financial measures. See ConnectOnes Non-GAAP Financial Measures for a reconciliation of such measures, including the efficiency ratio described below, to data calculated in accordance with generally accepted accounting principles. (2) There are various definitions of the efficiency ratio, which constitutes a non-GAAP financial measure. ConnectOne defines the efficiency ratio as total non-interest expenses divided by the sum of net interest income and total other income (excluding securities gains/(losses). ConnectOnes Non-GAAP Financial Measures Reported amounts are presented in accordance with GAAP. ConnectOnes management believes that the supplemental non-GAAP information provided in this joint proxy statement and prospectus with respect to ConnectOne is utilized by market analysts and others to evaluate a companys financial condition and, therefore, that such information is useful to investors. These disclosures should not be viewed as a substitute for financial results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures presented by other companies, including Center. Tangible book value per common share is a non-GAAP financial measure and represents tangible stockholders equity (or tangible book value) calculated on a per common share basis. The disclosure of tangible book value per common share may be helpful to those investors who seek to evaluate ConnectOnes book value per common share without giving effect to goodwill and other intangible assets. The following table presents a reconciliation of stockholders equity to tangible common stockholders equity and book value per common share to tangible book value per common share as of the dates presented. 26 2013 2012 2011 As of December 31, (dollars in thousands, except per share amounts) Common shares outstanding 5,106,455 3,166,217 2,243,067 Stockholders equityGAAP $ 130,128 $ 72,362 $ 56,857 Less: Preferred stock   (16,504 ) Less: Goodwill and other intangible assets (260 ) (260 ) (260 ) Tangible common stockholders equity Non-GAAP $ 129,868 $ 72,102 $ 40,093 Book value per share-GAAP $ 25.48 $ 22.86 $ 17.99 Less: Goodwill and other intangible assets (0.05 ) (0.09 ) (0.12 ) Tangible book value per shareNonGAAP $ 25.43 $ 22.77 $ 17.87 Return on average tangible common stockholders equity is a non-GAAP financial measure and is defined as net income as a percentage of tangible common stockholders equity. Tangible common stockholders equity is defined as common stockholders equity less goodwill and other intangible assets. The return on average tangible common stockholders equity measure may be important to investors that are interested in analyzing ConnectOnes return on equity excluding the effect of changes in intangible assets on equity. The following table presents a reconciliation of average tangible common stockholders equity and a reconciliation of return on average tangible common stockholders equity for the periods presented. 2013 2012 2011 For the year ended December 31, (dollars in thousands) Net income (loss)GAAP $ 10,270 $ 8,067 $ 6,066 Average common stockholders equity 114,635 55,894 37,468 Less: Average goodwill and other identifiable intangible assets (260 ) (260 ) (260 ) Average tangible common stockholders equityNon GAAP $ 114,375 $ 55,634 $ 37,208 Return on average common stockholders equityGAAP 8.96 % 14.43 % 16.19 % Add: Average goodwill and other intangible assets 0.02 0.07 0.11 Return on average tangible common stockholders equityNon GAAP 8.98 % 14.50 % 16.30 % The following table describes the calculation of ConnectOnes efficiency ratio: 2013 2012 2011 For the year ended December 31, (dollars in thousands) Non-interest expenses $ 20,651 $ 17,488 $ 15,057 Net interest income (tax equivalent basis) $ 40,843 $ 34,468 $ 27,469 Other income, excluding net investment securities gains (losses) 1,202 1,142 1,113 Total $ 42,045 $ 35,610 $ 26,356 Efficiency ratio 49.1 % 49.1 % 52.9 % 27 SELECTED UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATEDFINANCIAL DATA The following table shows selected unaudited pro forma condensed combined consolidated financial information about the financial condition and results of operations of Center giving effect to the merger with ConnectOne. The selected unaudited pro forma condensed combined consolidated financial information assumes that the merger will be accounted for under the acquisition method of accounting with Center treated as the accounting acquirer. Under the acquisition method of accounting, the assets and liabilities of ConnectOne, as of the effective date of the merger, will be recorded by Center at their respective estimated fair values and the excess of the merger consideration over the fair value of ConnectOnes net assets will be allocated to goodwill and other identifiable intangibles, as appropriate. The following table sets forth the information as if the merger had become effective on December 31, 2013, with respect to financial condition data, and on January 1, 2013 with respect to results of operations data. The selected unaudited pro forma condensed combined consolidated financial data has been derived from and should be read in conjunction with the unaudited pro forma condensed combined consolidated financial information, including the notes thereto, which is included in this joint proxy statement and prospectus under Unaudited Pro Forma Condensed Combined Consolidated Financial Statements. Under the terms of the merger agreement, which has been approved by both companies boards of directors, ConnectOne shareholders will receive a fixed exchange ratio of 2.6 shares of Center common stock for each share of ConnectOne common stock. Upon closing, Center shareholders will own approximately 54% of the combined companys stock, while ConnectOne shareholders will own approximately 46%. The selected unaudited pro forma condensed combined consolidated financial information is presented for illustrative purposes only and does not necessarily indicate the financial results of the combined companies had Center and ConnectOne actually been combined at the dates set forth above. The selected unaudited pro forma condensed combined consolidated financial information also does not consider any potential impacts of current market conditions on revenues, potential revenue enhancements, anticipated cost savings and expense efficiencies, among other factors. Further, as explained in more detail in the notes accompanying the more detailed unaudited pro forma condensed combined consolidated financial information included under Unaudited Pro Forma Condensed Combined Consolidated Financial Statements, the pro forma allocation of purchase price reflected in the selected unaudited pro forma condensed combined consolidated financial information is subject to adjustment and may vary from the actual purchase price allocation that will be recorded at the time the merger is completed. Additionally, the adjustments made in the unaudited pro forma condensed combined consolidated financial information, which are described in those notes, are preliminary and may be revised. 28 Selected Unaudited Pro Forma Condensed Combined Consolidated Financial Data (Dollars in thousands, except per share amounts) For the Year EndedDecember 31, 2013 Pro Forma Net Income Information: Net interest income $ 89,694 Provision for loan losses 4,925 Income before income taxes 45,393 Net income 30,963 Dividends on Preferred Shares 141 Net Income available to common stockholders 30,822 For the Year EndedDecember 31, 2013 Per Common Share: Earningsbasic $ 1.07 Earningsdiluted 1.06 Cash dividends declared per common share 0.28 AtDecember 31, 2013 Pro Forma Balance Sheet Information: Loans receivable, net $ 2,088,934 Total assets 3,049,063 Deposits 2,311,568 Federal Home Loan Bank advances and other borrowings 287,902 Total stockholders equity 423,365 29 UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined consolidated financial information and explanatory notes show the impact on the historical financial positions and results of operations of Center and ConnectOne under the acquisition method of accounting with Center treated as the acquirer. Under the acquisition method of accounting, the assets and liabilities of ConnectOne, as of the effective date of the merger, will be recorded by Center at their respective fair values and the excess of the merger consideration over the fair value of ConnectOnes net assets will be allocated to goodwill and other identifiable intangibles, as appropriate. The unaudited pro forma condensed combined consolidated balance sheet as of December 31, 2013 is presented as if the merger with ConnectOne had occurred on December 31, 2013. The unaudited pro forma condensed combined consolidated statement of net income for the year ended December 31, 2013 is presented as if the merger had occurred on January 1, 2013. The historical consolidated financial information has been adjusted to reflect factually supportable items that are directly attributable to the merger and, with respect to the statement of net income only, expected to have a continuing impact on consolidated results of operations. The unaudited pro forma condensed combined consolidated financial information is presented for illustrative purposes only and does not necessarily indicate the financial results of the combined companies had the companies actually been combined at the beginning of the periods presented. The adjustments included in these unaudited pro forma condensed combined consolidated financial statements are preliminary and may be revised. The unaudited pro forma condensed combined consolidated financial information also does not consider any potential impacts of potential revenue enhancements, anticipated cost savings and expense efficiencies, among other factors. As explained in more detail in the accompanying notes to the unaudited pro forma condensed combined consolidated financial information, the pro forma allocation of purchase price reflected in the unaudited pro forma condensed combined consolidated financial information is subject to adjustment and may vary from the actual purchase price allocation that will be recorded at the time the merger is completed. Adjustments may include, but not be limited to, changes in (1) ConnectOnes balance sheet through the effective time of the merger; (2) the aggregate value of the merger consideration paid if the price of Centers stock varies from the assumed $19.19 per share; (3) total merger-related expenses if consummation and/or implementation costs vary from currently estimated amounts; and (4) the underlying values of assets and liabilities if market conditions differ from current assumptions. The unaudited pro forma condensed combined consolidated financial information is provided for informational purposes only. The unaudited pro forma condensed combined consolidated financial information is not necessarily, and should not be assumed to be, an indication of the results that would have been achieved had the transaction been completed as of the dates indicated or that may be achieved in the future. The preparation of the unaudited pro forma condensed combined consolidated financial information and related adjustments required management to make certain assumptions and estimates. The unaudited pro forma condensed combined consolidated financial statements should be read together with:  the accompanying notes to the unaudited pro forma condensed combined consolidated financial information;  Centers separate audited historical consolidated financial statements and accompanying notes as of December 31, 2013 and 2012 and for the years ended December 31, 2013, 2012 and 2011 included in Centers Annual Report on Form 10-K for the year ended December 31, 2013 and incorporated by reference into this joint proxy statement and prospectus;  ConnectOnes separate audited historical consolidated financial statements and accompanying notes as of December 31, 2013 and 2012 and for the year ended December 31, 2013, 2012 and 2011 included in ConnectOnes Annual Report on Form 10-K for the year ended December 31, 2013 and incorporated by reference into this joint proxy statement and prospectus; and  other information pertaining to Center and ConnectOne contained in or incorporated by reference into this joint proxy statement and prospectus. 30 Unaudited Pro Forma Condensed Combined Consolidated Balance Sheetas of December 31, 2013 (in thousands) CenterBancorp, Inc. ConnectOneBancorp, Inc. Pro FormaMergerAdjustments Pro FormaCombined ASSETS: Cash and cash equivalents $ 82,692 $ 34,366 $  $ 117,058 Securities 538,356 28,616 50 A 567,022 Loans held for sale  575  575 Loans Receivable 960,943 1,151,904 (13,580 ) B 2,099,267 Allowance for loan losses (10,333 ) (15,979 ) 15,979 C (10,333 ) Loans receivable, net 950,610 1,135,925 2,399 2,088,934 Federal Home Loan Bank stock Investment in restricted stock, at cost 8,986 7,622  16,608 Accrued interest receivable 6,802 4,102  10,904 Deferred tax asset, net 5,196 7,614 (910 ) D 11,900 Premises and equipment, net 13,681 7,526 21,207 Goodwill 16,804 260 122,963 E 140,027 Core deposit intangible 24  8,251 F 8,275 Bank owned life insurance 35,734 15,191  50,925 Other real estate owned 220 1,303  1,523 Due from brokers for investment securities 8,759   8,759 Other assets 5,218 128  5,346 Total assets $ 1,673,082 $ 1,243,228 $ 132,753 $ 3,049,063 LIABILITIES AND STOCKHOLDERS EQUITY: LIABILITIES Deposits $ 1,342,005 $ 965,807 $ 3,756 G $ 2,311,568 Federal Home Loan Bank advances and other borrowings 146,000 137,558 4,344 H 287,902 Accrued expenses and other liabilities 16,493 9,735  26,228 Total liabilities 1,504,498 1,113,100 8,100 2,625,698 STOCKHOLDERS EQUITY Common stock and paid-in capital 115,042 99,315 155,466 I 369,823 Preferred Stock 11,250   11,250 Treasury stock, at cost (17,078 )   (17,078 ) Retained earnings 61,914 30,931 (30,931 ) I 61,914 Accumulated other comprehensive loss, net of tax (2,544 ) (118 ) 118 I (2,544 ) Total stockholders equity 168,584 130,128 124,653 423,365 Total liabilities and stockholders equity $ 1,673,082 $ 1,243,228 $ 132,753 $ 3,049,063 31 Unaudited Pro Forma Condensed Combined Consolidated Statement of Net Income for the YearEnded December 31, 2013 (dollars in thousands, except per share data) Center Bancorp, Inc. ConnectOneBancorp, Inc. MergerAdjustments Pro FormaCombined Interest and dividend income: Loans $ 40,132 $ 46,405 $ (674 ) J $ 85,863 Investments 17,136 795 29 O 17,960 Other earning assets  103  103 Total interest and dividend income 57,268 47,303 (645 ) 103,926 Interest expense: Deposits 5,219 4,798 (1,878 ) K 8,139 Borrowed Funds 5,863 1,489 (1,448 ) L 5,904 Capital lease  189 189 Total interest expense 11,082 6,476 (3,326 ) 14,232 Net interest income 46,186 40,827 2,681 89,694 Provision of loan losses 350 4,575  4,925 Net interest income after provision for loan losses 45,836 36,252 2,681 84,769 Non-interest income Service charges and fees 1,873 436  2,309 Annuities and insurance commissions 489   489 Net gain (loss) from sale of securities 2,363   2,363 Loan related fees 839   839 Net gain from sales of loans 294 239  533 BOLI income 1,364 191  1,555 Other-than-temporary impairment losses on investment (652 )   (652 ) Other income 281 336  617 Total non-interest income 6,851 1,202  8,053 Non-interest expenses Salaries and employee benefits 13,465 10,321  23,786 Occupancy and equipment 3,518 3,101  6,619 Professional fees 1,415 1,463  2,878 Other expenses 6,880 5,766 1,500 M 14,146 Total non-interest income 25,278 20,651 1,500 47,429 Income before income tax expense 27,409 16,803 1,181 45,393 Income tax expense 7,484 6,533 413 N 14,430 Net income 19,925 10,270 768 30,963 Dividends on preferred shares 141   141 Net income available to common stockholders $ 19,784 $ 10,270 $ 768 $ 30,822 Earnings per common share: Basic $ 1.21 $ 2.15 $ 1.07 Diluted 1.21 2.09 1.06 Weighted average common shares outstanding: Basic 16,349,204 4,773,954 28,761,484 Diluted 16,385,692 4,919,384 29,176,090 32 Note 1Basis of Presentation The unaudited pro forma condensed combined consolidated financial information has been prepared using the acquisition method of accounting giving effect to the merger involving Center and ConnectOne, with Center as the accounting acquirer. The unaudited pro forma condensed combined consolidated financial information is presented for illustrative purposes only and is not necessarily indicative of the financial position had the merger been consummated at December 31, 2013 or the results of operations had the merger been consummated at January 1, 2013, nor is it necessarily indicative of the results of operations in future periods or the future financial position of the combined entities. The merger, which is currently expected to be completed in the first half of 2014, provides for the issuance of 13,276,783 shares of Center common stock, based on the number of outstanding shares of ConnectOne at January 17, 2014 and the 2.6:1 exchange ratio. Based on Centers closing stock price on April 2, 2014, the value of the aggregate merger consideration would be approximately $254.8 million. Under the acquisition method of accounting, the assets and liabilities of ConnectOne will be recorded at the respective fair values on the merger date. The fair value on the merger date represents managements best estimates based on available information and facts and circumstances in existence on the merger date. The pro forma allocation of purchase price reflected in the unaudited pro forma condensed combined consolidated financial information is subject to adjustment and may vary from the actual purchase price allocation that will be recorded at the time the merger is completed. Adjustments may include, but not be limited to, changes in (1) ConnectOnes balance sheet through the effective time of the merger; (2) the aggregate value of the merger consideration paid if the price of Center common stock varies from the assumed $19.19 per share; (3) total merger-related expenses if consummation and/or implementation costs vary from currently estimated amounts; and (4) the underlying values of assets and liabilities if market conditions differ from current assumptions. The following table sets forth the impact on the purchase price, as well as on the good will generated, if the market price increased or decreased by 10%, 20% or 30% from the assumed market price of $19.19 per share. -30% -20% -10% Base 10% 20% 30% Assumed market price of Center common stock $ 13.43 $ 15.35 $ 17.27 $ 19.19 $ 21.11 $ 23.03 $ 24.95 Purchase price (in millions) $ 178.35 $ 203.83 $ 229.30 $ 254.78 $ 280,26 $ 305.74 $ 331.22 Goodwill (in millions) $ 46.5 $ 72.0 $ 97.5 $ 123.0 $ 148.4 $ 173.9 $ 199.4 See Note 4 to the table set forth under COMPARATIVE SHARE DATA for information describing the impact on pro forma combined book value per share and equivalent pro forma combined book value per share utilizing the same market price variances set forth above. The accounting policies of both Center and ConnectOne are in the process of being reviewed in detail. Upon completion of such review, conforming adjustments or financial statement reclassification may be determined. Note 2Estimated Merger and Integration Costs The plan to integrate Centers and ConnectOnes operations is still being developed. Over the next several months, the specific details of these plans will continue to be refined. Center and ConnectOne are currently in the process of assessing the two companies personnel, benefit plans, premises, equipment, computer systems, auditors, attorneys and service contracts to determine where they may take advantage of redundancies or where it will be beneficial or necessary to convert to one system. Certain decisions arising from these assessments may involve involuntary termination of Centers and ConnectOnes employees, vacating Centers and ConnectOnes leased premises, changing information systems, canceling contracts between Center or ConnectOne and certain service providers and selling or otherwise disposing of certain premises, furniture and equipment owned by Center or ConnectOne. Center and ConnectOne expect to incur merger-related expenses including or related to system conversion costs, legal fees, accounting fees, investment banking fees, employee retention and severance agreements, communications to customers, and others. To the extent there are costs associated with these actions, the costs will be recorded based on the nature 33 and timing of these integration actions. Most acquisition and restructuring costs are recognized separately from a business combination and generally will be expensed as incurred. We estimate merger-related costs to total approximately $11.1 million on an after-tax basis, comprised of financial and legal advisory fees of $3.6 million, employment contract and severance charges of $3.0 million, termination fees related to redundant systems of $2.6 million, and other, including accounting, proxy solicitation, due diligence and premises costs, of $1.9 million. A significant portion of such costs are expected to be incurred in the years ending December 31, 2014 and 2015. Merger costs are expected to have no material impact on the combined companys liquidity, while merger costs specifically related to a reduction in staff levels, termination of contracts, and a reduction in operating space requirements are expected to lower operating expenses (see Note 3 below) and therefore improve earnings in future periods. Our statements regarding our estimated merger and integration costs and any cost savings that may be achieved are forward-looking statements, should not be relied upon, and are not reflected in the accompanying pro forma financial information. See FORWARD-LOOKING INFORMATION. Note 3Estimated Annual Cost Savings Center and ConnectOne expect to realize approximately $7.0 million in annual pre-tax cost savings following the merger, which management expects to be phased-in over a two-year period, but there is no assurance that the anticipated cost savings will be realized on the anticipated time schedule or at all. These cost savings are not reflected in the accompanying pro forma financial information but are expected to come from compensation and benefits, occupancy and equipment, data processing, legal, audit and professional and marketing expenses. Note 4Pro Forma Merger Adjustments The following pro forma adjustments have been reflected in the unaudited pro forma condensed combined consolidated financial information. All taxable adjustments were calculated using a 35% tax rate to arrive at deferred tax asset or liability adjustments. All adjustments are based on current assumptions and valuations, which are subject to change. Consolidated Balance Sheet (In thousands) (A) Adjustments to investment portfolio To reflect the mark-up on the fair value premium on securities held-to-maturity investment, which was based on broker quotes: Amortized cost $ 1,027 Fair value 1,077 Adjustment $ 50 (B) Adjustment to loans Adjustments (B) and (C) reflect the elimination of ConnectOnes historical allowance for loan losses of approximately $16.0 million and the recording of a fair value discount of $13.6 million on the loan portfolio. The fair value discount was calculated by forecasting cash flows over the expected remaining life of each loan and discounting those cash flows to present value using current market rates for similar loans. Forecasted cash flows include an estimate of lifetime credit losses on the loan portfolio, which resulted in a credit mark of approximately $17.0 million, and reflect the difference between contractual interest rates and current market rates for similar loans, which resulted in an interest rate mark of approximately $3.4 million. $ (16,952 ) 3,372 $ (13,580 ) (C) Adjustment to allowance for loan losses To remove ConnectOnes allowance at the merger date as the credit risk is contemplated in the fair value adjustment in adjustment B above. $ 15,979 (D) Adjustments to deferred tax assets 34 Consolidated Balance Sheet (In thousands) Adjustments reflect the tax impact of pro forma acquisition accounting fair value adjustments using the federal statutory rate of 35%: Adjustment to loansexpected credit losses $ 16,952 Adjustment to loansinterest rate mark (3,372 ) Adjustment to allowance for loan losses (15,979 ) Adjustments to core deposit intangible, net (8,251 ) Adjustments to investment securities (50 ) Adjustment to deposits 3,756 Adjustment to borrowed funds 4,344 Subtotal for fair value adjustments (2,600 ) Calculated deferred taxes at Centers estimated federal statutory rate of 35% $ (910 ) (E) Adjustments to goodwill, net Goodwill represents the excess of the purchase price over the fair value of acquired net assets. The purchase price will not be finalized until the merger is completed and will be based on the share price of Center common stock on that date. Elimination of ConnectOne goodwill $ (260 ) Goodwill 123,223 Net goodwill $ 122,963 (F) Adjustments to core deposit intangible, net Adjustments reflect the fair value of the acquired core deposit intangible. The core deposit intangible is calculated as the present value of the difference between a market participants cost of obtaining alternative funds and the cost to maintain the acquired deposit base. Deposit accounts that are evaluated as part of the core deposit intangible include demand deposit accounts, money market accounts and savings accounts. $ 8,251 (G) Adjustment to time deposits Adjustment reflects the fair value premium on time deposits, which was calculated by discounting future contractual payments at a current market interest rate. $ 3,756 (H) Adjustment to borrowed funds Adjustment reflects the fair value premium on FHLB advances, which was calculated by discounting future contractual payments at current market interest rates. $ 4,344 (I) Adjustments to stockholders equity To eliminate ConnectOne equity accounts (130,128 ) To replace ConnectOne common stock with Center common stock. 254,781 $ 124,653 Statements of Net Income (In thousands) YearEnded12/31/2013 (J) Adjustment to loan interest income To reflect the amortization of loan premium from interest rate fair value adjustment; amortization on a level yield basis over the expected remaining average life of existing loans at December 31, 2013 which is approximately five years. $ (674 ) (K) Adjustment to deposit interest expense To reflect the amortization of time deposit premium from interest rate fair value adjustment; amortization on a level yield basis over the remaining term of existing time deposits at December 31, 2013 which is approximately two years. $ (1,878 ) (L) Adjustment to borrowing interest expense To reflect the amortization of borrowing premium from interest rate fair value adjustment; amortization on a level yield basis over the remaining term of borrowings existing at December 31, 2013 which is approximately three years. $ (1,448 ) 35 Statements of Net Income (In thousands) YearEnded12/31/2013 (M) Adjustments to other non-interest expense To reflect the amortization of acquired identifiable intangible assets using a 10- year amortization period and using the sum-of-the-years-digits method of amortization $ 1,500 (N) Adjustment to income tax provision To reflect the income tax effect of pro forma adjustments at 35% $ 413 (O) Adjustment to Investments Current unrealized loss on AFS securities portfolio $ (195 ) Current unrealized gain on HTM securities portfolio 50 $ (145 ) To reflect amortization of discount on investments security portfolio using straight line method with an average life of 5.0 years $ 29 Note 5Preliminary Purchase Accounting Allocation The unaudited pro forma condensed combined consolidated financial information reflects the issuance of 13,276,783 shares of Center common stock totaling approximately $254.8 million. The merger will be accounted for using the acquisition method of accounting. Centers cost to acquire ConnectOne will be allocated to the assets (including identifiable intangible assets) and liabilities of ConnectOne at their respective estimated fair values as of the merger date. Accordingly, the pro forma purchase price was preliminarily allocated to the assets acquired and the liabilities assumed based on their estimated fair values as summarized in the following table. Preliminary Purchase Accounting Allocation (In thousands) December 31, 2013 Total pro forma purchase price $ 254,781 Fair value of assets acquired: Cash and cash equivalents 34,366 Securities 28,666 Loans held for sale 575 Loans receivable, net 1,138,324 Core deposit intangibles 8,251 Investment in restricted stock 7,622 Bank owned life insurance 15,191 Premises and equipment 7,526 Other real estate owned 1,303 Accrued interest receivable 4,102 Deferred tax asset 6,704 Other assets 128 Total 1,252,758 Fair value of liabilities assumed: Deposits 969,563 Advances from Federal Home Loan Bank and other borrowings 141,902 Accrued expenses and other liabilities 9,735 Total 1,121,200 Fair value of net assets acquired 131,558 Goodwill 123,223 Elimination of ConnectOne goodwill (260 ) Net goodwill $ 122,963 36 COMPARATIVE PER SHARE DATA We have set forth below information concerning earnings, cash dividends declared and book value per share for ConnectOne and Center on both historical and pro forma combined bases and on a per share equivalent pro forma basis for ConnectOne. The pro forma combined diluted earnings of Center common stock is based on the pro forma combined net income of Center and ConnectOne, divided by total pro forma diluted common shares of the combined entity. The pro forma net income includes adjustments related to the estimated fair value of assets and liabilities and is subject to adjustment as additional information becomes available and as additional analysis is performed. Pro forma combined cash dividends declared per share reflect Centers cash dividends declared in 2013. Book value per share for the pro forma combined presentation is based upon outstanding shares of Center common stock, adjusted to include the estimated number of shares of Center common stock to be issued in the merger for outstanding shares of ConnectOne common stock at the time the merger is completed, excluding stock options. The per share equivalent pro forma combined data for shares of ConnectOne common stock reflects the conversion of 100% of the outstanding shares of ConnectOne common stock into shares of Center common stock based upon the exchange ratio of 2.6 shares of Center common stock for each share of ConnectOne stock. The pro forma and pro forma equivalent data does not take into account any cost savings, revenue enhancements or synergies that may be achieved as a result of the merger. The following information is not necessarily indicative of future results. You should read the information set forth below in conjunction with the respective financial statements of Center and ConnectOne incorporated by reference in this document. See WHERE YOU CAN FIND MORE INFORMATION beginning on page 158. The unaudited pro forma and pro forma per equivalent share information gives effect to the merger as if the merger had been effective on December 31, 2013 in the case of the book value data, and as if the merger had been effective as of January 1, 2013 in the case of the earnings per share and the cash dividends data. While certain adjustments were made for the estimated impact of fair value adjustments and other acquisition-related activity, they are not indicative of what could have occurred had the acquisition taken place on January 1, 2013. The unaudited pro forma adjustments are based upon available information and certain assumptions that Center and ConnectOnes management believe are reasonable. The unaudited pro forma data, while helpful in illustrating the financial characteristics of the combined company under one set of assumptions, does not reflect the impact of any factors that may result as a consequence of the merger or consider any potential impacts of current market conditions or the merger on revenues, expense efficiencies or asset dispositions, among other factors, nor the impact of possible business model changes. As a result, unaudited pro forma data are presented for illustrative purposes only and do not represent an attempt to predict or suggest future results. Upon completion of the merger, the operating results of ConnectOne will be reflected in the consolidated financial statements of Center on a prospective basis. 37 As for theYear EndedDecember 31, 2013 CENTERHISTORICAL Earnings per sharediluted $ 1.21 Cash dividends declared per share 0.28 Book value per common share 9.61 CONNECTONEHISTORICAL Earnings per sharediluted $ 2.09 Cash dividends declared per share  Book value per share 25.48 CENTER and CONNECTONEPRO FORMA COMBINED Earnings per sharediluted $ 1.06 Cash dividends declared per share 0.28 Book value per common share 13.90 EQUIVALENT PRO FORMA COMBINED PER SHARE OF CONNECTONE COMMON STOCK Earnings per sharediluted $ 2.76 Cash dividends declared per share 0.73 Book value per share 36.14 (1) Pro forma combined earnings per share data excludes the impact of anticipated cost savings and potential revenue enhancements that may be realized through the merger. (2) Pro forma combined cash dividends declared are based upon Centers historical amounts. (3) Calculated by multiplying pro forma combined per share amounts by the exchange ratio of2.6:1. (4) Pro forma combined book value per share and its pro forma equivalent are impacted by the market price of the Center common stock. The tables set forth above reflect pro forma combined book value per common share and the pro forma equivalent on the basis of the closing market price of the Center common stock on April 2, 2014 ($19.19 per share). The following table shows the impact on pro forma combined book value per common share and the pro forma equivalent if the market price of Center common stock increased or decreased by 10%, 20% or 30%: -30% -20% -10% Base 10% 20% 30% Assumed market price of Center common stock $ 13.43 $ 15.35 $ 17.27 $ 19.19 $ 21.11 $ 23.03 $ 24.95 Book value per common share: Center and ConnectOnePro Forma Combined $ 11.32 $ 12.18 $ 13.04 $ 13.90 $ 14.76 $ 15.62 $ 16.48 Equivalent pro forma combined per share of ConnectOne common stock $ 29.43 $ 31.67 $ 33.90 $ 36.14 $ 38.38 $ 40.61 $ 42.85 38 RISK FACTORS By approving the merger, ConnectOne shareholders will be investing in Centers common stock and Centers shareholders, as well as ConnectOne shareholders, will be approving a dilution in their percentage ownership. An investment in Centers common stock involves a degree of risk. In addition to the other information included in this document, including the matters addressed in FORWARD-LOOKING INFORMATION immediately following this section, you should carefully consider the matters described below in determining whether to approve the merger agreement. Risks pertaining to the proposed merger Since the exchange ratio is fixed, ConnectOne shareholders are at risk in the event that the market price of Centers common stock declines prior to the consummation of the merger. The number of shares that Center will issue for each share of ConnectOne common stock to be converted into Center common stock is fixed at 2.6. If the market price of Centers common stock declines, the market value of the stock consideration that ConnectOne shareholders will receive will decline. Stock price changes may result from a variety of factors, including general market and economic conditions, changes in the business, operations and prospects of Center and ConnectOne and regulatory considerations. Many of these factors are beyond our control. The merger is not expected to close until the second or third calendar quarter of 2014. Moreover, ConnectOne shareholders can expect that there will be some delay after the merger is consummated before they will receive their Center stock certificates. Thus, ConnectOne shareholders will be subject to the risk of market declines in the value of Center common stock for a substantial period of time. As a result, ConnectOnes shareholders are urged to obtain current market quotations for Center common stock . The market price of the combined companys common stock after the merger may be affected by factors different from those affecting the shares of ConnectOne or Center currently. Upon completion of the merger, holders of ConnectOne common stock will become holders of Center common stock, although Centers name will change to ConnectOne Bancorp, Inc. Centers business differs in certain respects from that of ConnectOne, and, accordingly, the results of operations of the combined company and the market price of the combined companys common stock after the completion of the merger may be affected by factors different from those currently affecting the independent results of operations of each of ConnectOne and Center. For a discussion of the businesses of ConnectOne and Center, see the documents incorporated by reference in this joint proxy statement and prospectus and referred to under WHERE YOU CAN FIND MORE INFORMATION. Shareholders of both ConnectOne and Center will have less influence as shareholders of the combined company than as a shareholder of their separate companies prior to the completion of the merger. The shareholders of ConnectOne currently have the right to control ConnectOne through their ability to elect the board of directors of ConnectOne and to vote on other matters affecting ConnectOne. The merger will transfer control of ConnectOne to Center. After completion of the merger, former ConnectOne shareholders will own approximately 46% of the combined companys outstanding common stock (excluding stock options). Consequently, the former ConnectOne shareholders will exercise less influence over the management and policies of the combined company than they currently exercise over the management and policies of ConnectOne. The shareholders of Center will also experience a decline in their influence. Presently, they have the right to control Center through their ability to elect the board of directors of Center and to vote on other matters affecting Center. As a result of the merger, the existing shareholders of Center will own approximately 54% of the combined companys outstanding common stock (excluding stock options). Further, ConnectOnes Chief Executive Officer and Chief Financial Officer will become the Chief 39 Executive Officer and Chief Financial Officer of the combined holding company and the combined bank. Consequently, while the existing shareholders of Center will continue to own a majority of the outstanding shares of the combined company and thus will continue to have the ability to control the vote on most matters submitted to the shareholders of the combined company, the extent of the existing Center shareholders influence over the management and policies of the combined company will be less than their current influence over the management and policies of Center. If the combined company does not successfully integrate ConnectOne Bank and Union Center National Bank, or if the combined company does not successfully integrate any other banks that the combined company may acquire in the future, the combined company may be adversely affected. If the merger of ConnectOne into Center, and the merger of Union Center National Bank into ConnectOne Bank, are completed, it will be essential that management integrate the two entities cultures, business, operations and systems. If the combined company makes additional acquisitions in the future, the combined company will also need to integrate the acquired entities into its then existing business, operations and systems. The combined company may experience difficulties in accomplishing this integration or in effectively managing the combined company after the mergers with ConnectOne and ConnectOne Bank, and after any future acquisition. Any actual cost savings or revenue enhancements that the combined company may anticipate from the merger or from future acquisitions will depend on future expense levels and operating results, the timing of certain events and general industry, regulatory and business conditions. Many of these events will be beyond the combined companys control, and we cannot assure you that if the mergers are consummated or if the combined company makes any additional acquisitions in the future, it will be successful in integrating those businesses. Regulatory approvals may not be received, may take longer than expected or may impose conditions that are not presently anticipated or that could have an adverse effect on the combined company following the merger. Before the merger and the bank merger may be completed, Center and ConnectOne must obtain approvals from, or provide notice to, the Federal Reserve Board, the FDIC and the New Jersey Department of Banking and Insurance. Other approvals, waivers or consents from regulators may also be required. In determining whether to grant these approvals the regulators consider a variety of factors, including the regulatory standing of each party and the factors described under THE MERGERRegulatory Approvals. An adverse development in either partys regulatory standing or these factors could result in an inability to obtain approvals or delay their receipt. These regulators may impose conditions on the completion of the merger or the bank merger or require changes to the terms of the merger or the bank merger. Such conditions or changes could have the effect of delaying or preventing completion of the merger or the bank merger or imposing additional costs on or limiting the revenues of the combined company following the merger and the bank merger, any of which might have an adverse effect on the combined company following the merger. Future acquisitions by the combined company could dilute your ownership of the combined company and may cause the combined company to become more susceptible to adverse economic events. While both Center and ConnectOne have grown principally by organic growth as opposed to acquisitions, it is possible that the combined company may make investments in banks and other complementary businesses with its common stock in the future. The combined company may issue additional shares of common stock to pay for those acquisitions, which would dilute your ownership interest in the combined company. Future business acquisitions could be material to the combined company, and the degree of success achieved in acquiring and integrating these businesses into the combined company could have a material effect on the value of the combined companys common stock. In addition, any such acquisition could require the combined company to use substantial cash or other liquid assets or to incur debt. In those events, the combined company could become more susceptible to economic downturns and competitive pressures. 40 Failure to complete the merger could severely disadvantage ConnectOne and Center. In order to complete the merger, ConnectOne and Center must each focus on meeting all merger conditions. If for any reason the merger does not occur, that failure could adversely affect each partys business and could make it difficult for either party to attract other acquisition partners in the future. If the merger has not occurred by January 20, 2015, either Center or ConnectOne is generally free to choose not to proceed with the merger. Either Center or ConnectOne may terminate the merger agreement if the merger has not been completed by January 20, 2015, unless such failure has resulted from the failure to perform by the party seeking to terminate the merger agreement. Although Center and ConnectOne expect to close the merger in the second or third quarter of 2014, there can be no assurance that all conditions to the merger will have been satisfied or, if applicable, waived by January 20, 2015. The unaudited pro forma condensed combined consolidated financial statements presented in this document are based on estimated merger accounting adjustments which may differ materially from the actual adjustments to be recorded as of the date of consummation of the merger. The unaudited pro forma condensed combined consolidated financial statements in this document are presented for illustrative purposes only and are not necessarily indicative of what the actual financial condition or results of operations of the resulting company would have been had the merger been completed on the dates indicated. The unaudited pro forma condensed combined consolidated financial statements reflect adjustments, which are based upon preliminary estimates, to record ConnectOnes identifiable assets acquired and liabilities assumed at fair value and the resulting goodwill recognized. The purchase price allocation reflected in this document is preliminary, and final allocation of the purchase price will be based upon the actual purchase price and the fair value of the assets and liabilities of ConnectOne as of the date of the completion of the merger. Accordingly, the final acquisition accounting adjustments may differ materially from the pro forma adjustments reflected in this document. For more information, see UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL STATEMENTS beginning on page 29. The expected benefits of the merger may not be realized if the combined company does not achieve certain cost savings and other benefits. The expectation by the management teams of Center and ConnectOne that cost savings and revenue enhancements are achievable is a forward-looking statement that is inherently uncertain. The combined companys actual cost savings and revenue enhancements, if any, cannot be quantified at this time. Any actual cost savings or revenue enhancements will depend on future expense levels and operating results, the timing of certain events and general industry, regulatory and business conditions. Many of these events will be beyond the control of the combined company. The officers and directors of Center and ConnectOne may have conflicts of interest and will receive benefits in the merger that other shareholders of Center and ConnectOne will not receive. Centers and ConnectOnes directors and executive officers may have conflicts of interest with respect to the merger because they will receive benefits from the merger that other shareholders of Center and ConnectOne will not receive. See THE MERGERInterests of Management and Others in the Merger beginning on page 89. Both boards of directors considered these interests, together with other relevant factors, in deciding whether to approve the merger. The contractual obligation requiring Lawrence B. Seidman, Centers largest shareholder, to reduce his beneficial ownership to 4.99% of the outstanding shares of the combined companys common 41 stock may depress the market price of the combined companys common stock when those shares are sold. Lawrence B. Seidman, a Center director and Centers largest shareholder, has entered into a Voting and Sell Down Agreement with ConnectOne pursuant to which he has agreed, among other things, to sell a sufficient number of shares of Center common stock (including the common stock of the combined company) such that, by the one year anniversary of the Effective Time, he has reduced his beneficial ownership down to 4.99% of the outstanding common stock of the combined company. We estimate that it will be necessary for Mr. Seidman to sell approximately 2,343,000 shares by that time. Mr. Seidmans obligation to sell these shares, as well as the actual sale of these shares, may depress the market price of the common stock of Center before the Effective Time and the common stock of the combined company after the Effective Time. Center and ConnectOne will be subject to business uncertainties and contractual restrictions while the merger is pending. Uncertainty about the effect of the merger on employees and customers may have an adverse effect on Center or ConnectOne. These uncertainties may impair Centers or ConnectOnes ability to attract, retain and motivate key personnel until the merger is completed, and could cause customers and others that deal with Center or ConnectOne to seek to change existing business relationships with Center or ConnectOne. Retention of certain employees by Center or ConnectOne may be challenging while the merger is pending, as certain employees may experience uncertainty about their future roles with Center or ConnectOne. If key employees depart because of issues relating to the uncertainty and difficulty of integration or a desire not to remain with Center or ConnectOne, Centers business or ConnectOnes business could be harmed. In addition, subject to certain exceptions, each of Center and ConnectOne has agreed to operate its business in the ordinary course, consistent with past practices, prior to closing. This could prohibit Center or ConnectOne from taking advantage of a new business opportunity prior to consummation of the merger. See THE MERGERConduct of Business Pending the Merger for a description of the restrictive covenants applicable to Center and ConnectOne. The termination fee and other restrictions on solicitation contained in the merger agreement may deter potential acquirers. The merger agreement prohibits Center and ConnectOne from initiating, soliciting, knowingly encouraging or knowingly facilitating certain third-party acquisition proposals. See THE MERGERTermination. The merger agreement also provides that Center or ConnectOne must pay a termination fee of $10,000,000 and expenses of up to $500,000 if the merger agreement is terminated under certain circumstances, including involving such partys failure to abide by certain obligations not to solicit acquisition proposals. See THE MERGERTermination Fees. These provisions might discourage a potential competing acquirer that might have an interest in acquiring all or a significant part of Center or ConnectOne from considering or proposing such an acquisition. ConnectOnes shareholders do not have dissenters or appraisal rights in the merger. Dissenters rights are statutory rights that, if applicable under law, enable shareholders to dissent from an extraordinary transaction, such as a merger, and to demand that the corporation pay the fair value for their shares as determined by a court in a judicial proceeding instead of receiving the consideration offered to shareholders in connection with the extraordinary transaction. Under New Jersey law, holders of ConnectOne common stock will not be entitled to dissenters or appraisal rights in the merger with respect to their shares of ConnectOne common stock. Risks pertaining to the Businesses of Center and ConnectOne Centers Annual Report on Form 10-K for the year ended December 31, 2013 and ConnectOnes Annual Report on Form 10-K for the year ended December 31, 2013 contain information regarding the risk factors facing each of our companies and each of our bank 42 subsidiaries. That information is incorporated herein by reference. See WHERE YOU CAN FIND MORE INFORMATION. The fairness opinions issued to the boards of directors of ConnectOne and Center present conclusions as of the dates that they were rendered and have not been updated since their respective times of issuance. The fairness opinions delivered to the boards of directors of ConnectOne and Center, as set forth in Annexes B and C to this joint proxy statement and prospectus, present conclusions as of the date on which they were issued. These fairness opinions have not been updated and there is no intention or requirement to request any such update. 43 FORWARD-LOOKING INFORMATION This joint proxy statement and prospectus, including information incorporated by reference in this document, contains forward-looking statements with respect to the consolidated financial condition, results of operations and business of ConnectOne and Center. These include statements relating to revenues, cost savings and anticipated benefits resulting from the merger. You can find many of these statements by looking for words such as believes, expects, anticipates, estimates, projects or similar words or expressions. These forward-looking statements involve substantial risks and uncertainties. There are many factors that may cause actual results to differ materially from those contemplated by such forward-looking statements. In addition to the factors disclosed by us under the caption RISK FACTORS and elsewhere in this document, the following factors, among others, could cause Centers or ConnectOnes actual results to differ materially and adversely from our forward-looking statements: ability to obtain regulatory approvals and meet other closing conditions to the merger, including approval by Center and ConnectOne shareholders, on the expected terms and schedule; delay in closing the merger; difficulties and delays in integrating the Center and ConnectOne businesses or fully realizing cost savings and other benefits; business disruption following the proposed transaction; changes in asset quality and credit risk; the inability to sustain revenue and earnings growth; changes in interest rates and capital markets; inflation; customer borrowing, repayment, investment and deposit practices; customer disintermediation; the introduction, withdrawal, success and timing of business initiatives; competitive conditions; the inability to realize cost savings or revenues or to implement integration plans and other consequences associated with mergers, acquisitions and divestitures; economic conditions; changes in Centers stock price before closing, including as a result of the financial performance of ConnectOne prior to closing; the reaction to the transaction of the companies customers, employees and counterparties; and the impact, extent and timing of technological changes, capital management activities, and other actions of the Federal Reserve Board and legislative and regulatory actions and reforms; and other factors referenced in Centers Annual Report on Form 10-K for the year ended December 31, 2013 or ConnectOnes Annual Report on Form 10-K for the year ended December 31, 2013. Risks pertaining directly to the merger are described under RISK FACTORS beginning on page 38 of this joint proxy statement and prospectus. Because forward-looking statements are subject to risks and uncertainties, actual results could differ materially from those expressed or implied by such statements. You should not place undue reliance on such statements. These statements speak only as of the date of this joint proxy statement and prospectus or, if made in any document incorporated by reference, as of the date of that document. All written or oral forward-looking statements attributable to Center or ConnectOne or any person acting on their behalf made after the date of this joint proxy statement and prospectus are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. Neither Center nor ConnectOne undertakes any obligation to release publicly any revisions to such forward-looking statements to reflect events or circumstances after the date of this joint proxy statement and prospectus or to reflect the occurrence of unanticipated events. 44 THE MEETINGS When and Where the Annual Meetings will be Held ConnectOne will hold its annual meeting of shareholders at ConnectOnes Headquarters, 301 Sylvan Avenue, Engelwood Cliffs, New Jersey 07632, commencing at 8:30 a.m., local time, on June 24, 2014. Center will hold its annual meeting of shareholders at the Park Avenue Club, 184 Park Avenue, Florham Park, New Jersey 07932, commencing at 11:00 a.m., local time, on June 24, 2014. What will be Voted on at the Shareholders Meetings At the ConnectOne annual meeting, ConnectOne shareholders will consider and vote on proposals to do the following: 1. To approve the merger agreement, which provides for:  the merger of ConnectOne with and into Center; and  the automatic conversion of all of the outstanding capital stock of ConnectOne into shares of Center common stock. 2. To approve a proposal to adjourn the ConnectOne meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger. 3. To elect three directors, one of whom will serve as a ConnectOne director from the date of the meeting until the earlier of the closing of the merger or the expiration of his term and two of whom will serve as ConnectOne directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, will serve as directors of the combined company until the next annual meeting of the combined companys shareholders, as set forth in this joint proxy statement and prospectus. 4. To ratify the appointment of Crowe Horwath LLP as ConnectOnes independent registered public accounting firm for 2014. 5. To transact such other business as shall properly come before the annual meeting. At the Center annual meeting, Center shareholders will consider and vote on proposals to do the following: 1. To approve the merger agreement, which provides for:  the merger of ConnectOne with and into Center; and  the automatic conversion of all of the outstanding capital stock of ConnectOne into shares of Center common stock. 2. To approve the adoption of an amended and restated certificate of incorporation that, among other things, provides for the following, effective upon consummation of the merger:  an increase in the number of shares of common stock that Center is authorized to issue from 25,000,000 shares to 50,000,000 shares; and  the change of Centers name to ConnectOne Bancorp, Inc. 3. To approve a proposal to adjourn the Center meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger. 4. To elect nine directors, three of whom will serve as Center directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and six of whom will serve as Center directors from the date of the meeting until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, will serve as directors of the combined company until the expiration of their terms, as set forth in this joint proxy statement and prospectus. 5. To ratify the appointment of BDO USA, LLP as Centers independent registered public accounting firm for 2014. 45 6. To approve, on an advisory basis, compensation payable under existing agreements that certain of Centers officers will receive from Center and Union Center National Bank as a result of the merger. 7. To approve, on an advisory basis, the executive compensation of Centers named executive officers as described in this joint proxy statement and prospectus. 8. To transact such other business as shall properly come before the annual meeting. Shareholders Entitled to Vote ConnectOne has set May 9, 2014 as the record date to determine which ConnectOne shareholders will be entitled to vote at the annual meeting. Only ConnectOne shareholders at the close of business on this record date will be entitled to vote at the annual meeting. As of the record date, there were [ ] shares of ConnectOne common stock outstanding and entitled to be voted at the annual meeting, held by approximately [ ] shareholders of record. Each holder of shares of ConnectOne common stock outstanding on the record date will be entitled to one vote for each share held of record. Center has set May 9, 2014 as the record date to determine which Center shareholders will be entitled to vote at the annual meeting. Only Center shareholders at the close of business on this record date will be entitled to vote at the annual meeting. As of the record date, there were [ ] shares of Center common stock outstanding and entitled to be voted at the annual meeting, held by approximately [ ] shareholders of record. Each holder of shares of Center common stock outstanding on the record date will be entitled to one vote for each share held of record. Number of Shares that Must be Represented for a Vote to be Taken In order to have a quorum at each of the shareholder meetings, a majority of the total outstanding shares of common stock entitled to vote at the meeting must be represented at the meeting in person or by proxy. We will count as present at each of the shareholders meetings, for purposes of determining the presence or absence of a quorum:  shares of common stock held by persons attending the shareholders meeting, whether or not they are voting, and  shares of common stock for which the applicable company has received proxies, including proxies with respect to which holders of those shares have abstained from voting or for which there are broker non votes. Vote Required; Voting Agreements The approval of the merger agreement and the merger will require the affirmative vote, in person or by proxy, of the holders of at least a majority of the shares of ConnectOne common stock outstanding on the record date. Each holder of shares of ConnectOne common stock outstanding on the record date will be entitled to one vote for each share held of record. Abstentions and broker non-votes will be counted for purposes of determining whether a quorum is present and will have the same effect as a vote against the merger and merger agreement. As for the other matters to be considered at the ConnectOne annual meeting, provided that a quorum is present, directors will be elected by plurality vote and approval of the other ConnectOne proposals will require the affirmative vote of a majority of the votes cast with respect to each proposal. For purposes of determining the votes cast with respect to these matters (but not the approval of the merger agreement, as described above), only those votes cast for or against are included. Abstentions and broker non-votes will be counted for purposes of determining whether a quorum is present and will have no effect on the matters described in this paragraph (but will have an effect on the merger agreement vote, as described above). 46 The approval of the merger agreement and the merger will require the affirmative vote, in person or by proxy, of the holders of at least two thirds of the shares of Center common stock outstanding on the record date. Approval of the merger agreement by shareholders of Center is required by New Jersey law, Centers certificate of incorporation and applicable Nasdaq regulations. Each holder of shares of Center common stock outstanding on the record date will be entitled to one vote for each share held of record. Abstentions and broker non-votes will be counted for purposes of determining whether a quorum is present and will have the same effect as a vote against the merger and merger agreement As for the other matters to be voted on at Centers annual meeting, assuming a quorum is present, directors will be elected by a plurality vote, and approval of the other proposals to be considered at the Center annual meeting (the Center restated certificate proposal, the Center adjournment proposal, the Center auditor proposal, the Center say on merger compensation proposal and the Center say on pay proposal) will each require the affirmative vote of a majority of the votes cast with respect to each proposal. Abstentions and broker non-votes will be counted for purposes of determining whether a quorum is present and will have no effect on the matters described in this paragraph (but will have an effect on the merger agreement vote, as described above). The directors and chief financial officer of ConnectOne have agreed with Center to vote all shares of ConnectOne common stock for which they have voting power on the record date in favor of the approval of the merger agreement and the merger. Such persons have also agreed to vote against any competing proposal, and they have also agreed not to transfer their shares until the annual meeting has been completed. On the ConnectOne record date, such persons had sole or shared voting power over 664,209 shares of ConnectOne common stock, or approximately 13.2% of the shares of ConnectOne common stock outstanding on the record date. These figures exclude shares subject to stock options, include restricted shares and exclude shares subject to performance units. Likewise, the directors and chief financial officer of Center have agreed with ConnectOne to vote all shares of Center common stock for which they have voting power on the record date in favor of the approval of the merger agreement and the merger. Such persons have also agreed to vote against any competing proposal and not to transfer their shares until the annual meeting has been completed. On the Center record date, such persons had sole or shared voting power over 4,549,940 shares of Center common stock, or approximately 27.8% of the shares of Center common stock outstanding on the record date. These figures exclude shares subject to stock options and include restricted shares. Voting Your Shares The ConnectOne board of directors is soliciting proxies from the ConnectOne shareholders and the Center board of directors is soliciting proxies from the Center shareholders. This will give you an opportunity to vote at the applicable shareholders meeting. When you deliver a valid proxy, the shares represented by that proxy will be voted by a named agent in accordance with your instructions. If you are a ConnectOne shareholder and you sign, date and mail your proxy card without indicating how you wish to vote, your proxy will be counted as a vote:  FOR approval of the ConnectOne merger proposal; in other words, FOR the merger and the merger agreement;  FOR approval of the ConnectOne adjournment proposal; in other words, FOR the proposal to adjourn the ConnectOne shareholders meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger;  FOR approval of the ConnectOne director proposal; in other words, FOR the election of Board nominee Frank Cavuoto to serve as a ConnectOne director until the earlier of the closing of the merger or the expiration of his term and FOR the election of Board nominees Frank Huttle III and Joseph Parisi, Jr. to serve as ConnectOne directors until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the 47 merger, to serve as directors of the combined company until the next annual meeting of the combined companys shareholders; and  FOR approval of the ConnectOne auditor proposal; in other words, FOR ratification of the appointment of Crowe Horwath LLP as ConnectOnes independent registered public accounting firm for 2014. If you are a Center shareholder and you sign, date and mail your proxy card without indicating how you wish to vote, your proxy will be counted as a vote:  FOR approval of the Center merger proposal; in other words, FOR the merger and the merger agreement;  FOR approval of the Center restated certificate proposal; in other words, FOR approval of Centers amended and restated certification of incorporation that, among other things, increases the number of authorized shares of Center common stock from 25,000,000 to 50,000,000 and changes Centers name to ConnectOne Bancorp, Inc.;  FOR approval of the Center adjournment proposal; in other words, FOR the proposal to adjourn the Center shareholders meeting, if necessary or appropriate, to solicit additional proxies in favor of the merger;  FOR approval of the Center director proposal; in other words, FOR the election of Board nominees Alexander Bol, Lawrence B. Seidman and Anthony C. Weagley to serve as Center directors until the earlier of the closing of the merger or the expiration of their terms and for Board nominees Frederick Fish, Howard Kent, Nicolas Minoia, Harold Schechter, William Thompson and Raymond Vanaria to serve as Center directors until the earlier of the closing of the merger or the expiration of their terms and, after the consummation of the merger, as directors of the combined company until the expiration of their terms;  FOR approval of the Center auditor proposal; in other words, FOR ratification of the appointment of BDO USA, LLP as Centers independent auditors;  FOR nonbinding advisory approval of the Center say on merger compensation proposal; in other words, FOR compensation to certain Center and ConnectOne executive officers (estimated to be an aggregate of $4,153,032 with respect to Centers executive officers and an aggregate of $3,061,751 with respect to ConnectOnes executive officers, calculated in accordance with SEC guidelines) triggered by the merger, as described in this joint proxy statement and prospectus; and  FOR nonbinding advisory approval of the Center say on pay proposal; in other words, FOR the compensation paid to Centers named executive officers with respect to the year ended December 31, 2013, as described in this joint proxy statement and prospectus. If you sign a proxy, you may revoke it by written notice to the Secretary of ConnectOne or Center, as the case may be, at any time before it is voted at the applicable annual meeting. If you hold your shares in street name, only your broker can vote those shares, with your instructions. If you do not provide your broker with instructions on how to vote your shares, your broker will not be permitted to vote them with respect to most matters, including the ConnectOne merger proposal, the Center merger proposal and the Center restated certificate proposal. ConnectOne and Center shareholders will have four alternative ways to vote:  by traditional paper proxy card;  by telephone;  via the Internet; or  in person at the applicable annual meeting. Please take a moment to read the instructions for ConnectOne or Center shareholders, as applicable, choose the way to vote that you find most convenient and cast your vote as soon as possible. 48 Voting by Proxy Card. If proxy cards in the accompanying form are properly executed and returned, the shares represented thereby will be voted in the manner specified therein. As stated above, if you are a ConnectOne shareholder and you sign, date and mail your proxy card without indicating how you wish to vote, your proxy will be counted as a vote FOR approval of the ConnectOne merger proposal, FOR approval of the ConnectOne adjournment proposal, FOR approval of the ConnectOne director proposal and FOR approval of the ConnectOne auditor proposal. As stated above, if you are a Center shareholder and you sign, date and mail your proxy card without indicating how you wish to vote, your proxy will be counted as a vote FOR approval of the Center merger proposal, FOR approval of the Center restated certificate proposal, FOR approval of the Center adjournment proposal, FOR approval of the Center director proposal, FOR approval of the Center auditor proposal, FOR approval of the Center say on merger compensation proposal and FOR approval of the Center say on pay proposal. Voting by Telephone. If you wish to vote by telephone and you are a shareholder of record of ConnectOne, use a touch-tone telephone to call toll-free 1-855-658-0968 and follow the instructions. If you wish to vote by telephone and you are a shareholder of record of Center, use a touch-tone telephone to call toll-free 1-800-690-6903 and follow the instructions. If you vote by telephone, you must have your control number and the proxy card available when you call. Voting by the Internet. If you wish to vote through the Internet and you are a shareholder of record of ConnectOne, you can access the web page at http://www.rtcoproxy.com/cnob and follow the on-screen instructions. If you wish to vote through the Internet and you are a shareholder of record of Center, you can access the web page at http://www.proxyvote.com and follow the on-screen instructions. If you vote through the Internet, you must have your control number and the proxy card available when you access the web page. If your shares are registered in the name of a broker or other nominee, the voting form your broker or other nominee sent you will provide telephone and Internet voting instructions. The deadline for voting by telephone or through the Internet as a shareholder of record of ConnectOne is 3:00 a.m., local time, on the date of the annual meeting. The deadline for voting by telephone or through the Internet as a shareholder of record of Center is 11:59 p.m., local time, on the date immediately preceding the date of the annual meeting. For shareholders whose shares are registered in the name of a broker or other nominee, please consult the voting instructions provided by your broker or other nominee for information about the deadline for voting by telephone or through the Internet. Voting in Person. If you attend the Center or ConnectOne annual meeting and hold your shares in your name, you may deliver your completed proxy card in person or you may vote by completing a ballot, which will be available at the meeting. If your shares are registered in the name of a broker or other nominee and you attend the Center or ConnectOne annual meeting, you may vote in person by following the voting instructions provided by your broker or other nominee. Changing Your Vote ConnectOne As a ConnectOne shareholder, you will be able to change your vote as many times as you wish and the last vote received chronologically by any means will supersede your prior vote(s). Any ConnectOne shareholder may revoke a proxy at any time before or at the ConnectOne annual meeting in one or more of the following ways:  Delivering a written notice of revocation, bearing a later date than the proxy, at any time prior to the vote at the annual meeting, to Laura Criscione, Corporate Secretary; or  Submitting a later-dated proxy card; or  Submitting a new proxy via telephone or the Internet. A ConnectOne shareholder should send any written notice of revocation or subsequent proxy to ConnectOne Bancorp, Attention: Laura Criscione, Corporate Secretary, 301 Sylvan Avenue, Englewood Cliffs, New Jersey 07632, or hand deliver the notice of revocation or subsequent proxy 49 to Laura Criscione before the taking of the vote at the ConnectOne annual meeting. Attendance at the ConnectOne annual meeting will not by itself constitute a revocation of a proxy. Center As a Center shareholder, you will be able to change your vote as many times as you wish and the last vote received chronologically by any means will supersede your prior vote(s). Any Center shareholder may revoke a proxy at any time before or at the annual meeting in one or more of the following ways:  Delivering a written notice of revocation, bearing a later date than the proxy, at any time prior to the vote at the Center annual meeting, to Joseph D. Gangemi, Corporate Secretary of Center; or  Submitting a later-dated proxy card; or  Submitting a new proxy via telephone or the Internet. A Center shareholder should send any written notice of revocation or subsequent proxy card to Center Bancorp, Inc., Attention: Joseph D. Gangemi, Corporate Secretary, 2455 Morris Avenue, Union, New Jersey 07083, or hand deliver the notice of revocation or subsequent proxy card to Mr. Gangemi before the taking of the vote at the annual meeting. Attendance at the annual meeting will not by itself constitute a revocation of a proxy. Solicitation of Proxies and Costs The solicitation of proxies for the Center annual meeting is made on behalf of the Center board of directors. The solicitation of proxies for the ConnectOne meeting is made on behalf of the ConnectOne board of directors. ConnectOne and Center will each pay the costs of soliciting proxies with respect to their separate meetings. In addition to solicitation by mail, directors, officers and employees acting on behalf of ConnectOne or Center may solicit proxies for the annual meetings in person or by telephone, telegraph, facsimile or other means of communication. ConnectOne and Center will not pay any additional compensation to these directors, officers or employees for these activities, but may reimburse them for reasonable out-of-pocket expenses. ConnectOne and Center will each make arrangements with brokerage houses, custodians, nominees and fiduciaries for the forwarding of proxy solicitation materials to beneficial owners of shares held of record by these brokerage houses, custodians, nominees and fiduciaries, and ConnectOne and Center will reimburse these brokerage houses, custodians, nominees and fiduciaries for their reasonable expenses incurred in connection with the solicitation. ConnectOne has retained D.F. King, at an estimated cost of $15,000 plus reimbursement of out of pocket expenses, including per call fees for each call made, to assist in the solicitation of proxies. ConnectOne also has agreed to indemnify D.F. King against certain liabilities in connection with this proxy solicitation. Center has retained D.F. King, at an estimated cost of $20,000 plus reimbursement of out of pocket expenses, including per call fees for each call made, to assist in the solicitation of proxies. Center also has agreed to indemnify D.F. King against certain liabilities in connection with this proxy solicitation. Principal Shareholders ConnectOne is not aware of any shareholder who beneficially owned more than five percent of ConnectOnes common stock as of April 30, 2014. Set forth below is the name and address of each shareholder of Center known by Center to have beneficially owned more than five percent of Centers common stock as of the April 30, 2014, along with the number of shares of Center common stock believed to be owned by such shareholder on such date and such shareholders percentage ownership, based on filings made with the Securities and Exchange Commission. 50 Name and Address of Beneficial Owner Amount and Nature ofBeneficial Ownership Percent of Class Lawrence B. Seidman 3,835,304 shares (1 )(2) 23.4 % (1) Based on information provided by Mr. Seidman in the Voting and Sell Down Agreement, together with shares purchased subsequent to the date of that agreement upon the reinvestment of dividends under Centers dividend reinvestment plan. Represents shares held by or on behalf of Seidman and Associates, L.L.C., Seidman Investment Partnership, L.P., Seidman Investment Partnership II, L.P., Broad Park Investors, LLC, Chewy Gooey Cookies, LP, LSBK06-08, L.L.C., Lawrence Seidman, clients of Lawrence Seidman, CBPS, L.L.C., 2514 Multi-Strategy Fund, L.P. and 2514 Select Fund, L.P. Seidman and Associates, L.L.C., Seidman Investment Partnership, L.P., Seidman Investment Partnership II, L.P., LSBK06-08, LLC and Lawrence Seidman have an address of 100 Misty Lane, Parsippany, New Jersey 07054. Mr. Seidman also has an address of 19 Veteri Place, Wayne, New Jersey 07470. Broad Park Investors, L.L.C. and Chewy Gooey Cookies, L.P. have an address of 80 Main Street, West Orange, New Jersey 07052. CBPS, L.L.C. has an address of One Rockefeller Plaza, New York, NY 10020, and 2514 Multi-Strategy Fund, L.P. and 2514 Select Fund, L.P. have an address of 15310 Amberly Drive, Suite 220 Tampa, Florida 33647. (2) For purposes of this table, beneficially owned shares include shares over which the named person exercises either sole or shared voting power or sole or shared investment power. It also includes shares owned (i) by a spouse, minor children or by relatives sharing the same home, (ii) by entities owned or controlled by the named person, and (iii) by other persons if the named person has the right to acquire such shares within 60 days by the exercise of any right or option. Unless otherwise noted, all shares are owned of record and beneficially by the named person, either directly or through the dividend reinvestment plan. Lawrence B. Seidman, a director of the Company, has entered into a Voting and Sell Down Agreement with ConnectOne pursuant to which he has agreed, among other things, to vote all of the above-mentioned shares in favor of the Center merger proposal. See THE MERGERInterests of Management and Others in the Merger. 51 CENTER AND CONNECTONE PROPOSAL 1 The shareholders of ConnectOne and Center will each be voting upon a proposal to approve the merger and the merger agreement. Information about the merger and the merger agreement is presented below under THE MERGER and elsewhere in this joint proxy statement and prospectus. THE MERGER Introduction The following information describes the material terms and provisions of the merger and the merger agreement. This description is not intended to cover every detailed aspect of the merger and the merger agreement. We qualify this discussion in its entirety by reference to the merger agreement which we incorporate by reference in this joint proxy statement and prospectus. A copy of the merger agreement is attached hereto as Annex A. We urge you to read the full text of the agreement carefully. The merger agreement provides that ConnectOne will merge with and into Center, with Center as the surviving corporation in the merger, which we refer to as the merger or the holding company merger. Immediately after the holding company merger, Union Center National Bank will merge with and into ConnectOne Bank, with ConnectOne Bank as the surviving bank in the merger, which we refer to as the bank merger. ConnectOne shareholders will receive 2.6 shares of Center common stock for each share of ConnectOne common stock that they owned immediately prior to the consummation of the merger. The exchange ratio will be adjusted proportionately if Center or ConnectOne makes any stock splits, stock dividends or similar distributions prior to the closing of the merger, although no such action is anticipated. The 2.6:1 exchange ratio is not otherwise subject to adjustment. Center will not issue any fractions of a share of common stock. Rather, Center will pay cash (without interest) for any fractional share interest any ConnectOne shareholder would otherwise receive in the merger. All shares of ConnectOne common stock held by a shareholder immediately prior to the effective time of the merger will be aggregated before determining the need to pay cash in lieu of fractional shares to such former shareholder. The parties will not be able to consummate the merger unless the Center shareholders also approve the adoption of an amended and restated certificate of incorporation at the Center annual meeting. A copy of the amended and restated certificate of incorporation is attached to this joint proxy statement and prospectus as Annex J and is incorporated by reference into this joint proxy statement and prospectus. When filed concurrently with the filing of a certificate of merger with the New Jersey Department of the Treasury, the amended and restated certificate of incorporation will change Centers name to ConnectOne Bancorp, Inc. and will increase the number of shares of Center common stock that the combined company is authorized to issue from 25,000,000 shares to 50,000,000 shares. The boards of directors of ConnectOne and Center have unanimously approved the merger agreement and believe that the merger is in the best interests of their respective shareholders. The board of directors of Center has also unanimously approved the amended and restated certificate of incorporation and believes that its adoption is also in the best interests of Centers shareholders. The ConnectOne board of directors unanimously recommends that ConnectOne shareholders vote FOR the merger agreement and the merger and the Center board of directors unanimously recommends that Center shareholders vote FOR the merger agreement, the merger and the amended and restated certificate of incorporation. ConnectOne stock options that are outstanding when the merger is completed will be converted into options to purchase the number of shares of Center common stock that the option holder would have received had such option holder exercised his or her option prior to the effective time of the merger and had all of his or her ConnectOne shares converted into Center common stock. All 52 ConnectOne restricted shares, ConnectOne performance units and Center restricted shares will fully vest upon consummation of the merger. The merger will have no effect on Center stock options. The directors and certain executive officers of ConnectOne have interests in the merger as directors or executive officers that are different from the interests of ConnectOnes shareholders in general. Likewise, the directors and certain executive officers of Center have interests in the merger as directors or executive officers that are different from the interests of Centers shareholders in general. See Interests of Management and Others in the Merger beginning on page 89. These interests were considered by ConnectOnes board of directors and Centers board of directors before approving and recommending the merger. Background of the Merger Both ConnectOne and Center have undergone significant transformations over the past seven years. Founded in 2005, ConnectOne grew its total assets from $179.8 million at December 31, 2006 to $1.2 billion at December 31, 2013 and grew its total deposits from $158.9 million to $965.8 million over the same timeframe. Center grew its total assets from $1.1 billion at December 31, 2006 to $1.7 billion at December 31, 2013 and grew its total deposits from $726.8 million to $1.3 billion over the same period. Concurrent with the appointment of Anthony Weagley as Centers Chief Executive Officer and the election of Lawrence Seidman to the Center board of directors in 2007, Center re-aligned its corporate strategy to focus on generating earnings and core banking growth. Over a period of years, Center also changed the composition of its board, with the goal of expanding its relationships with the New Jersey business community. While ConnectOne focused primarily on organic growth, in recent years Center has entertained a targeted external growth approach. In 2012, Center acquired certain assets and liabilities of Saddle River Valley Bank for $10.3 million and also considered other similarly sized acquisition possibilities. In the Spring and early summer of 2013, Center engaged in negotiations with a bank holding company regarding a business combination in which Center would have been acquired by a substantially larger entity. On or about July 10, 2013, the parties determined not to pursue this transaction, which we refer to as the Prior Unconsummated Transaction, but Centers willingness to entertain the Prior Unconsummated Transaction evidenced the willingness of the Center board and management to consider a variety of alternatives for maximizing shareholder value. In the past, representatives of Center and ConnectOne had, from time to time, discussed the possibility of combining their businesses, but had not come to agreement on terms. After those discussions, the representatives left open the possibility of future discussions, without making any concrete plans for a detailed follow-up. In mid-July 2013, after Centers negotiations with respect to the Prior Unconsummated Transaction had concluded, representatives of Keefe, Bruyette & Woods, Inc., Centers investment banker, suggested to Center that Center consider approaching ConnectOne about a business combination. Shortly thereafter, Don Musso of FinPro, Inc. and Lawrence B. Seidman, a director and the principal shareholder of Center, spoke. In the past, FinPro had performed work on behalf of both ConnectOne and Center. As an investor in community banks and from prior discussions with ConnectOne, Mr. Seidman was well aware of ConnectOne and its dramatic growth in recent years. He had met Frank S. Sorrentino, III, ConnectOnes Chairman and Chief Executive Officer, several times over the years, both in the context of the above-mentioned discussions and in more social settings. When Mr. Musso and Mr. Seidman spoke, they agreed that it would make sense for the managements of Center and ConnectOne to meet in order to assess whether a business combination would be feasible. The parties then arranged for a face-to-face meeting between the chief executive officers of Center and ConnectOne. As a regular part of his duties as Chief Executive Officer of ConnectOne, Mr. Sorrentino has met with and had informal discussions with executives of other financial institutions, including discussions regarding strategic alliances. The ConnectOne board had authorized Mr. Sorrentino to have these types of discussions, and to report back to the board if any discussions became material. The boards of directors of Center and ConnectOne were aware that KBW, Centers financial advisor, had previously performed services on behalf of ConnectOne and that FinPro, ConnectOnes financial advisor, had previously performed services on behalf of Center. 53 On July 29, 2013, Frank Sorrentino met for lunch with Anthony C. Weagley, Centers Chief Executive Officer. The meeting was exploratory in nature, with no concrete plans resulting from the meeting. Mr. Weagley reported this meeting to Centers board on July 31, 2013. On August 7, 2013, Frank Sorrentino met with Lawrence Seidman to follow-up on his earlier discussion with Anthony Weagley. During the remainder of the month, Messrs. Seidman and Weagley spoke frequently with Ben Plotkin of KBW regarding a potential transaction with ConnectOne. Likewise ConnectOne requested FinPro, Inc. to prepare pro forma financial models utilizing various assumptions. On September 9, 2013, Lawrence Seidman, Anthony Weagley, Frank Sorrentino and William Burns, ConnectOnes Chief Financial officer, met at Centers offices in Union, New Jersey to discuss a possible combination of Center and ConnectOne. From this meeting, the parties identified certain strategic advantages that could arise from a potential business combination; specifically, the parties recognized that the merger of ConnectOne and Center would:  combine two profitable banking organizations located in some of the wealthiest markets in the United States;  create a combined company with more than $3.0 billion in assets with a focus on middle market commercial business lending; and  combine Centers core deposit base with ConnectOnes loan generation capabilities. The managements of both Center and ConnectOne determined that these advantages were superior to advantages that might be presented by other financial institutions or that might be available by remaining independent. On September 12, 2013, Messrs. Weagley and Burns met again, and this time were joined by Joseph D. Gangemi, a Senior Vice President and the Chief Administrative Officer of Union Center National Bank and Corporate Secretary and Investor Relations Officer of Center. On September 17, 2013, Ben Plotkin sent a draft term sheet to Frank Sorrentino and Donald Musso of FinPro, Inc. In his cover note, Mr. Plotkin indicated that he believed that the term sheet reflected where he believed that the parties stood on the basic terms of the transaction, but acknowledged that the parties still needed to resolve the exchange ratio, which was left blank. The term sheet noted that the basic structure of the transaction would involve the merger of ConnectOne into Center and the issuance of Center common stock to ConnectOnes shareholders, with Center as the acquiring entity. The term sheet contemplated that Frank Sorrentino would be the Chairman and Chief Executive Officer of the combined company, that Anthony Weagley would be the President and Chief Operating Officer of the combined company and that William Burns would be the Chief Financial Officer of the combined company. The term sheet contemplated that Lawrence Seidman and his associates would reduce their ownership in the combined company below 10% within one year after the closing. On or about September 24, 2013, Messrs. Seidman, Weagley, Sorrentino and Burns met with representatives of KBW and with Donald Musso of FinPro, Inc., one of ConnectOnes financial advisors. The principal purpose of the meeting was to review deal metrics, including potential pricing, and to seek to resolve the issues left open in the term sheet. Initially, ConnectOne proposed an exchange ratio of greater than 2:6 to 1 and Center proposed a ratio of less than 2:5 to 1. The parties did not reach agreement on the exchange ratio at this meeting. At this meeting, the parties also discussed Mr. Seidmans continuing role. The ConnectOne representatives indicated that while they expected Mr. Seidman to reduce his beneficial ownership in the combined company and to step off the board of the combined company, they also expected him to continue to support the business of the combined company through a consulting relationship. Mr. Seidman indicated that he would be prepared to accommodate these requests as part of an overall negotiation of the merger transaction. On October 15, 2013, several of Centers directorsLawrence B. Seidman, Frederick Fish, Howard Kent, Nick Minoia and Raymond Vanariamet with several of ConnectOnes directors, namely Frank Sorrentino, Frank Baier, Stephen Boswell, Steven Goldman and Michael Kempner. The purpose of the meeting was to allow board members to meet and greet each other. Specific merger agreement terms were not discussed. 54 During October and November, the parties considered and refined the basic terms of the merger transaction and began discussing the process for sharing due diligence information. The basic terms under discussion included the exchange ratio, the employment terms applicable to Messrs. Sorrentino, Burns and Weagley, Mr. Weagleys role in the combined company, the size of the board of the combined company and the extent to which Mr. Seidman would be required to reduce his beneficial ownership. A mutual confidentiality agreement was signed by the parties on October 2, 2013 and October 3, 2013. Through October and November, the parties and their financial advisors continued to negotiate the exchange ratio, with Centers representatives ultimately signaling a willingness to increase the exchange ratio as long as the transaction remained accretive to Centers shareholders and ConnectOnes representatives ultimately signaling a willingness to reduce their demands. The parties also continued to discuss the role that Mr. Weagley would perform in the combined company. When Centers representatives indicated that they would be prepared to recommend a 2.6:1 exchange ratio if the other aspects of the transaction were satisfactory to Center and when Mr. Seidman acknowledged that he would be prepared to reduce his beneficial ownership below 5% within twelve months after the closing, ConnectOnes representatives similarly acknowledged that they would be prepared to recommend a 2.6:1 exchange ratio if the other aspects of the transaction were satisfactory to ConnectOne. In conference calls on November 13 and November 19, 2013, the parties and their financial and legal advisors mapped out their plans for conducting mutual due diligence and ultimately for negotiating the various deal documents that were to be prepared to reflect the terms of the overall agreement. In November, 2013, ConnectOne first contacted Raymond James about retaining the firm to act as an additional financial advisor to the ConnectOne board of directors with respect to the proposed transaction and, if appropriate, render an opinion as to the fairness of the exchange ratio provided in the proposed transaction. On November, 20, 2013, Messrs. Sorrentino and Burns met with a representative of Raymond James to discuss the proposed transaction. ConnectOne signed a non-disclosure agreement with Raymond James at that meeting. On November 25, 2013, Messrs. Sorrentino and Weagley met for an informal lunch. At that time, they discussed their relative positions within the combined company. On December 13, 2013, management teams from both Center and ConnectOne, as well as representatives of KBW and FinPro, met to kick-off the combined due diligence process. One day later, the managements of Center and ConnectOne met with Barry Pelagatti and Adam Brown of BDO USA, LLP to review the accounting consequences of the proposed business transaction. On December 19, 2013, Messrs. Sorrentino and Seidman met to discuss Mr. Seidmans continuing role. They confirmed that Mr. Seidman would serve as a consultant to the combined company, with certain affirmative obligations and subject to certain restrictive covenants. Earlier in the month of December, Anthony Weagley and Rona Korman, Centers general counsel, directed Peter Ehrenberg of Lowenstein Sandler LLP, Centers outside corporate and securities counsel, to prepare a first draft of an agreement and plan of merger. After internal review of that document, Lowenstein Sandler circulated a draft merger agreement to Robert Schwartz of Windels, Marks, Lane & Mittendorf LLP, outside corporate and securities counsel to ConnectOne, on December 17, 2013. Mr. Ehrenberg circulated a revised draft of that agreement to Mr. Schwartz on January 2, 2014. Messrs. Weagley and Sorrentino kept their respective boards of directors apprised of developments in the negotiations. Anthony Weagley reported those developments to the Center board on July 31, 2013, September, 26, 2013, October 31, 2013, November 26, 2013 and December 19, 2013 and Frank Sorrentino reported those developments to the ConnectOne board on September 24, 2013, October 15, 2013, October 24, 2013, November 15, 2013 and November 26, 2013. The ConnectOne board discussed whether it would be in the best interests of ConnectOnes shareholders to solicit other offers for ConnectOne, and decided not to do that based upon, among other things, (i) the value of the Center transaction, (ii) the management and Board structure provided for in the Center transaction, (iii) the current state of the community bank merger market and prices paid for companies comparable to ConnectOne, (iv) the risk of losing the Center offer if ConnectOne elected 55 to solicit other offers, and (v) the customer and employee retention risks which would be incurred if it became known in the community that ConnectOne might be for sale. During the period that ConnectOne was considering the proposed transaction with Center, ConnectOne did not receive any indications of interest from other potential acquirors regarding a possible acquisition of ConnectOne. On January 6, 2014, several representatives from both Center and ConnectOne met in person to review the status of the due diligence examinations and the overall status of the transaction. They also discussed their plans for integrating the staffs of Center and ConnectOne and the roles that Mr. Sorrentino and Mr. Weagley expected that Mr. Weagley would perform in the combined company. In early January, 2014, ConnectOne contacted Raymond James to discuss engaging Raymond James to render an opinion as to the fairness of the exchange ratio in the proposed transaction. On January 9, 2014, Robert Schwartz delivered a revised draft of the merger agreement to Lowenstein Sandler. Thereafter, during the period from January 9, 2014 through January 20, 2014, representatives of Lowenstein Sandler and Windels Marx Lane & Mittendorf, with input from their clients respective financial advisors (KBW, financial advisor to Center, and FinPro, financial advisor to ConnectOne) and their clients respective management teams, negotiated the terms of the definitive merger agreement and various ancillary documents. Terms in the merger agreement under discussion included the structure of the merger (ultimately resulting in the merger of ConnectOne with and into Center and the merger of Union Center National Bank with and into ConnectOne Bank), the treatment of unvested employment benefits (ultimately resulting in the vesting of ConnectOnes and Centers restricted shares and ConnectOnes performance units), the scope of certain covenants governing the period between the signing of the Merger Agreement and the closing and post-closing directors and officers liability insurance. Given the structure of the overall transaction (i.e., merging financial institutions of substantially similar size), negotiation of the deal protection provisions of the merger agreement (including the termination fees) focused primarily on assuring parallel treatment for ConnectOne and Center. Negotiation of the ancillary documents pertaining to Mr. Seidman included discussion of the affirmative and negative covenants applicable to Mr. Seidman after the Effective Time and the mechanisms designed to assure that Mr. Seidman complies with his obligation to reduce his beneficial ownership of the combined companys common stock. Negotiations with respect to Mr. Weagleys agreements focused principally on defining his ongoing responsibilities and determining how and when certain benefits are to be paid by the continuing company. Mitchell Eitel of Sullivan & Cromwell LLP participated on behalf of ConnectOne in the negotiations regarding Lawrence Seidmans Voting and Sell Down Agreement and personal counsel representing Mr. Seidman and Mr. Weagley, as well as Messrs. Schwartz and Ehrenberg, participated in the negotiations of Mr. Seidmans agreements and the amendment of Mr. Weagleys employment and non-competition agreements. On January 15, 2014, the status of the proposed merger was discussed at a ConnectOne board meeting. One day later, Centers board convened a special meeting to discuss the progress of the proposed merger transaction and related financial terms. Presentations were made to the Center board by representatives of KBW with respect to the financial terms of the transaction, Barry Pelagatti of BDO USA, LLP with respect to the accounting treatment of the merger and Peter Ehrenberg of Lowenstein Sandler with respect to the terms of the merger agreement and the fiduciary duties of Board members. On January 20, 2014, the respective boards of ConnectOne and Center met and approved the definitive merger agreement. At the ConnectOne board meeting, representatives of Windels Marx Lane & Mittendorf, FinPro and Raymond James made presentations prior to the vote being taken by the ConnectOne Board. The presentation by Windels, Marx, Lane & Mittendorf covered the terms of the merger agreement and the fiduciary duties of Board members. The presentation by FinPro covered the financial terms of the proposed transaction. Raymond James reviewed and discussed its financial analyses with respect to ConnectOne, Center and the proposed transaction. Thereafter, at the request of the ConnectOne board of directors, Raymond James rendered its oral opinion to the ConnectOne board of directors (which was subsequently confirmed in writing by delivery of Raymond James written opinion dated January 20, 2014) as to the fairness, as of such date, from a financial point of view, to the holders of ConnectOne common stock of the exchange 56 ratio provided for in the merger pursuant to the merger agreement. At the Center meeting, representatives of Lowenstein Sandler and KBW made presentations prior to the vote being taken by the Center Board. KBW reviewed and discussed its financial analyses of the merger and the merger consideration with the Center Board. Also before the vote was taken, at the request of the Center Board, KBW provided its opinion that the exchange ratio of 2.6:1 was fair to Center, from a financial point of view. After the respective meetings were concluded, the merger agreement and various ancillary documents were signed by the parties. The financial markets were closed on January 20, 2014 in honor of the birthday of Dr. Martin Luther King. On January 21, 2014, prior to the opening of trading in the financial markets, a joint press release announcing the execution of the definitive merger agreement was disseminated by the parties. ConnectOnes Reasons for the Merger In the course of its deliberations on the proposed transaction with Center, the ConnectOne board consulted with its legal counsel with respect to its legal duties and the terms of the merger agreement. The ConnectOne board consulted with its financial advisors with respect to the financial aspects of the transaction and the fairness of the consideration to be received by ConnectOnes shareholders from a financial point of view, and with senior management regarding, among other things, operational and diligence matters. The following discussion of the information and factors considered by the ConnectOne board is not intended to be exhaustive; it does, however, include all material factors considered by the board. In reaching its decision to approve the merger agreement, the ConnectOne board considered the following:  the ability to create a combined institution with approximately $3 billion in assets, a higher lending limit and the infrastructure for growth in small and middle-market lending;  the enhanced liquidity likely in the stock of the combined entity;  the benefits of combining Centers core deposit base with ConnectOnes strong organic loan generation;  the terms of the merger agreement, including the exchange ratio and the fact that the Board of directors of the resulting entity would be evenly divided between Center and ConnectOne representatives and the Chairman and Chief Executive Officer and the Chief Financial Officer of ConnectOne would become the Chairman and Chief Executive Officer and the Chief Financial Officer, respectively, of the combined entity;  the compatibility of the business cultures of the two organizations and their shared focus on small and middle-market customers;  the willingness of the principal shareholder of Center to enter into the Voting and Sell Down and Consulting Agreements;  the financial condition, results of operations and prospects of the two companies, as well as Centers history of paying cash dividends;  the financial analysis reviewed and discussed with the ConnectOne board of directors by representatives of Raymond James as well as the oral opinion of Raymond James rendered to the ConnectOne board of directors on January 20, 2014 (which was subsequently confirmed in writing by delivery of Raymond James written opinion addressed to the ConnectOne board of directors dated the same date) as to the fairness, as of such date, from a financial point of view, to the holders of ConnectOne common stock of the exchange ratio provided for in the merger pursuant to the merger agreement; and  the Boards view, based on, among other things, advice from its advisors, that the exchange ratio is fair to the shareholders of ConnectOne from a financial point of view. 57 All business combinations, including the merger, also include certain risks and disadvantages. The material potential risks and disadvantages to ConnectOnes shareholders identified by ConnectOnes board and management include the following material matters, the order of which does not necessarily reflect their relative significance:  there can be no assurance that the combined company will attain the type of revenue enhancements and cost savings necessary to cause the trading markets to consider the transaction a success, increasing the value of the combined companys stock received by the shareholders of ConnectOne;  since the exchange ratio is fixed, ConnectOne shareholders will receive less value if the Center common stock price declines prior to the closing; and  the fact that the termination fee provided for in the merger agreement and certain other provisions of the merger agreement might discourage third parties from seeking to acquire ConnectOne, in light of the fact that Center was unwilling to enter into the merger agreement absent such provisions. The ConnectOne board considered the fact that litigation is often commenced after business combinations involving public companies are announced. No such proceedings involving ConnectOne and Center had been commenced at the time of the ConnectOne meeting at which the merger was approved, but subsequent to the announcement of the merger, legal proceedings were commenced and then subsequently withdrawn by certain plaintiffs. See THE MERGERLegal Proceedings. After commencement of those proceedings, the ConnectOne board was briefed on these proceedings during their pendancy. In reaching the determination to approve the merger agreement and the related transactions, the ConnectOne board of directors did not quantify or otherwise attempt to assign any relative weight to the various factors it considered, and individual directors may have viewed certain factors more positively or negatively than others. In addition, as in any business combination, there can be no assurances that the benefits of the merger perceived by the ConnectOne board of directors and described above will be realized or will outweigh the risks and uncertainties. Recommendation of the ConnectOne Board of Directors The ConnectOne board of directors has unanimously approved the merger and the merger agreement, and believes that the proposed merger is in the best interests of ConnectOne and its shareholders. Accordingly, the ConnectOne board of directors unanimously recommends that ConnectOne shareholders vote 
